 

--------------------------------------------------------------------------------

 
*Certain confidential information contained in this document, marked by the
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.
 

--------------------------------------------------------------------------------

 
Exhibit 10.78
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
by and between
 
Immunex Corporation
 
as Seller,
 
and
 
Schering Aktiengesellschaft
 
as Purchaser
 
Dated as of May 2, 2002
 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

        
Page

--------------------------------------------------------------------------------

ARTICLE I
 
CERTAIN DEFINITIONS
  
1
Section 1.1  
 
Definitions
  
1
Section 1.2  
 
Interpretation
  
11
ARTICLE II
 
SALE AND PURCHASE OF ASSETS
  
11
Section 2.1  
 
Transfer of Assets(a)
  
11
Section 2.2  
 
Assumed Liabilities
  
14
Section 2.3  
 
Purchase Price; Purchase Price Adjustment; Purchase Price Allocation
  
16
Section 2.4  
 
Closing
  
19
Section 2.5  
 
Chargebacks; Returns; Rebates and Fees; Invoices
  
20
Section 2.6  
 
Nonassignable Assets
  
23
Section 2.7  
 
Risk of Loss
  
24
Section 2.8  
 
Subsidiaries
  
24
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLER
  
25
Section 3.1  
 
Organization
  
25
Section 3.2  
 
Authority
  
25
Section 3.3  
 
No Conflict; Required Filings and Consents
  
25
Section 3.4  
 
Permits; Compliance With Law
  
26
Section 3.5  
 
Financial Information
  
28
Section 3.6  
 
Absence of Certain Changes or Events
  
28
Section 3.7  
 
Title to Assets; Sufficiency of Assets
  
29
Section 3.8  
 
Material Contracts
  
30
Section 3.9  
 
Conveyed Intellectual Property
  
32
Section 3.10
 
Environmental Matters
  
34
Section 3.11
 
Inventory
  
35
Section 3.12
 
Employee Matters
  
35
Section 3.13
 
Litigation
  
37
Section 3.14
 
Brokers
  
37
Section 3.15
 
Disclosure
  
37
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
  
38
Section 4.1  
 
Organization
  
38
Section 4.2  
 
Authority
  
38
Section 4.3  
 
No Conflict; Required Filings and Consents
  
38
Section 4.4  
 
Litigation
  
39
Section 4.5  
 
Financing
  
39
Section 4.6  
 
Brokers
  
39
Section 4.7  
 
Investigation by Purchaser
  
39
ARTICLE V
 
COVENANTS
  
40
Section 5.1  
 
Conduct of the Business
  
40
Section 5.2  
 
Access to Information; Confidentiality; Cooperation
  
42
Section 5.3  
 
Appropriate Action; Consents; Filings
  
45
Section 5.4  
 
Further Assurances
  
47
Section 5.5  
 
Tax Matters
  
48



i



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

        
Page

--------------------------------------------------------------------------------

Section 5.6  
 
Publicity
  
49
Section 5.7  
 
Certain Provisions Relating to the Transfer
  
49
Section 5.8  
 
Transferred Employees
  
50
Section 5.9  
 
Use of Seller’s Trademarks and Logos
  
54
Section 5.10
 
Regulatory and Product Obligations
  
54
Section 5.11
 
Agreement Not to Compete; Agreement Not to Solicit
  
56
Section 5.12
 
Insurance
  
57
Section 5.13
 
Certain Transactions
  
58
Section 5.14
 
Use of Intellectual Property
  
58
Section 5.15
 
No Solicitation
  
58
ARTICLE VI
 
CONDITIONS
  
58
Section 6.1  
 
Conditions to Each Party’s Obligations
  
58
Section 6.2  
 
Conditions to Obligations of Purchaser
  
59
Section 6.3  
 
Conditions to Obligations of Seller
  
60
ARTICLE VII
 
TERMINATION AND AMENDMENT
  
60
Section 7.1  
 
Termination
  
60
Section 7.2  
 
Effect of Termination
  
62
Section 7.3  
 
Amendment
  
62
Section 7.4  
 
Extension; Waiver
  
62
ARTICLE VIII
 
SURVIVAL; INDEMNIFICATION
  
62
Section 8.1  
 
Survival Period
  
62
Section 8.2  
 
Indemnification
  
63
Section 8.3  
 
Indemnification Procedures
  
64
Section 8.4  
 
Limitation of Liability
  
66
Section 8.5  
 
Other Matters
  
67
ARTICLE IX
 
MISCELLANEOUS
  
68
Section 9.1  
 
Notices
  
68
Section 9.2  
 
Descriptive Headings
  
69
Section 9.3  
 
Counterparts
  
69
Section 9.4  
 
Entire Agreement
  
69
Section 9.5  
 
Fees and Expenses
  
69
Section 9.6  
 
Governing Law
  
69
Section 9.7  
 
WAIVER OF JURY TRIAL
  
70
Section 9.8  
 
Assignment
  
70
Section 9.9  
 
Parties in Interest
  
70
Section 9.10
 
Interpretation
  
70
Section 9.11
 
Severability
  
71
Section 9.12
 
Payments
  
71
Section 9.13
 
Disclosure
  
71
Section 9.14
 
English Language Only
  
71
Section 9.15
 
Process Agent; Service of Process
  
71



ii



--------------------------------------------------------------------------------

 
EXECUTION VERSION
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the 2nd day of
May, 2002, by and between Immunex Corporation, a Washington corporation
(“Seller”), and Schering Aktiengesellschaft, a stock corporation organized under
the laws of The Federal Republic of Germany (“Purchaser”).
 
WITNESSETH:
 
WHEREAS, Seller and Seller Sub are engaged in researching, developing,
manufacturing, marketing, and selling certain biopharmaceutical products,
including LEUKINE®;
 
WHEREAS, Purchaser has agreed to acquire from Seller and Seller Sub, and Seller
has agreed to sell and to cause Seller Sub to sell to Purchaser, the Conveyed
Assets on the terms and subject to the conditions set forth herein so that
Purchaser may succeed to the Business; and
 
WHEREAS, Purchaser has agreed to assume the Assumed Liabilities on the terms and
subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises, covenants, representations and
warranties contained herein, and other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:
 
ARTICLE I
 
CERTAIN DEFINITIONS
SECTION 1.1     Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Accounts Receivable” shall mean all accounts receivable, notes receivable and
indebtedness for borrowed money or overdue accounts receivable, in each case,
due and owing by any third party.
 
“Actual Credit” shall have the meaning ascribed to it in Section 2.5(g)(ii).
 
“Affiliate” of a specified Person shall mean another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person; provided, however, that, unless
otherwise specified herein, neither Wyeth nor Amgen Inc., nor their respective
successor entities, nor any other Person that



--------------------------------------------------------------------------------

would be an Affiliate of Seller solely by reason of Amgen Inc. or Wyeth being an
Affiliate of Seller, shall be deemed an “Affiliate” of Seller for purposes
hereof.
 
“Agreement” shall have the meaning ascribed to it in the preamble hereto.
 
“Assignment of Intellectual Property” shall mean the Assignment of Intellectual
Property in the form of Exhibit C hereto.
 
“Assumed Contracts” shall mean all (i) Contracts pursuant to which any third
party purchases LEUKINE from Seller or Seller Sub, all of which Contracts in
effect on the date hereof are set forth on Section 1.1(a)(i) of the Seller
Disclosure Letter, (ii) Contracts pursuant to which Seller or Seller Sub
purchases any materials from any third party for use in connection with the
manufacture of LEUKINE, all of which Contracts in effect on the date hereof are
set forth on Section 1.1(a)(ii) of the Seller Disclosure Letter, (iii) Contracts
relating to any clinical trial involving LEUKINE, all of which Contracts in
effect on the date hereof are set forth on Section 1.1(a)(iii) of the Seller
Disclosure Letter, (iv) Contracts constituting material transfer agreements
involving the transfer of LEUKINE, all of which Contracts in effect on the date
hereof are set forth on Section 1.1(a)(iv) of the Seller Disclosure Letter, (v)
Contracts relating to the marketing of LEUKINE or educational matters relating
to the Business, all of which Contracts in effect on the date hereof are set
forth on Section 1.1(a)(v) of the Seller Disclosure Letter, (vi) Contracts
relating to the manufacture (including fill or finish) of LEUKINE, all of which
Contracts in effect on the date hereof are set forth on Section 1.1(a)(vi) of
the Seller Disclosure Letter, (vii) Contracts constituting confidentiality
agreements involving LEUKINE, all of which Contracts in effect on the date
hereof are set forth on Section 1.1(a)(vii) of the Seller Disclosure Letter,
(viii) Contracts involving any royalty, licensing or similar arrangement
involving LEUKINE, all of which Contracts in effect on the date hereof are set
forth on Section 1.1(a)(viii) of the Seller Disclosure Letter, (ix) Contracts
pursuant to which any services are provided to Seller or Seller Sub with respect
to LEUKINE or the Business, including consultation agreements, all of which
Contracts in effect on the date hereof are set forth on Section 1.1(a)(ix) of
the Seller Disclosure Letter, (x) Contracts pursuant to which any third party
collaborates with Seller or Seller Sub in the performance of research or
development of LEUKINE or the Business, all of which Contracts in effect on the
date hereof are set forth on Section 1.1(a)(x) of the Seller Disclosure Letter,
(xi) in the case of those Contracts referred to in clauses (i) through (x) above
which are Dual Use Contracts and which are bifurcated into two or more Contracts
prior to Closing, Contracts entered into by Seller or Seller Sub in connection
with such bifurcation that relate to LEUKINE, the Conveyed Assets or the
Business, (xii) other Contracts entered into by Seller or Seller Sub from the
date hereof to the Closing Date to the extent relating to LEUKINE, the Conveyed
Assets or the Business (other than any Contracts for which the consent of
Purchaser was required to be obtained pursuant to Section 5.1 but was not so
obtained), and (xiii) any other contract similar to the foregoing Contracts
which are no longer in effect and under which Seller or Seller Sub has any
rights; provided, that “Assumed Contracts” shall not be deemed to include any
Excluded Contracts.
 
“Assumed Liabilities” shall have the meaning ascribed to it in Section 2.2(a).
 
“Bill of Sale and Assumption Agreement” shall mean the Bill of Sale and
Assumption Agreement in the form of Exhibit A hereto.



2



--------------------------------------------------------------------------------

 
“BLA” shall mean a Biologic License Application or Establishment License
Application / Product License Application filed with the FDA for LEUKINE
pursuant to 21 CFR 601.2, et seq., and Section 351 of the Public Health Service
Act, and all supplements, amendments and revisions thereto.
 
“Bothell Facility” shall mean that portion of Seller’s facility located at 21511
23rd Drive SE, Bothell, Washington that is the subject of the Bothell Facility
Lease.
 
“Bothell Facility Lease” shall mean the Bothell Facility Lease in the form of
Exhibit H hereto.
 
“Business” shall mean the business of researching, developing, manufacturing,
marketing and selling LEUKINE.
 
“Business Day” means any day on which banks are not required or authorized to
close in New York, New York, or Berlin, Germany.
 
“Closing” shall have the meaning ascribed to it in Section 2.4(a).
 
“Closing Date” shall have the meaning ascribed to it in Section 2.4(a).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Confidentiality Agreement” shall have the meaning ascribed to it in Section
5.2(b).
 
“Contracts” shall mean any and all purchase orders, sales orders, leases,
subleases, licenses, indentures, contracts, agreements and other legally binding
arrangements, whether oral or written, in effect between Seller (or Seller Sub),
on the one hand, and one or more third parties, on the other hand.
 
“Control” (including the terms “controlled by” and “under common control with”)
means, with respect to a Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of securities or as trustee or executor,
by contract or credit arrangement or otherwise.
 
“Conveyed Assets” shall have the meaning ascribed to it in Section 2.1(a).
 
“Conveyed Intellectual Property” shall mean: (i) the Intellectual Property set
forth on Section 2.1(a)(iv) of the Seller Disclosure Letter; (ii) any Software
that is set forth on Section 1.1(b) of the Seller Disclosure Letter, (iii) web
site content primarily related to the Business, (iv) Software embedded in
hardware included in the Conveyed Assets, and (v) any other Intellectual
Property that is acquired by Seller or Seller Sub or to which Seller or Seller
Sub obtains rights, in each case, from the date hereof to the Closing Date and
that is primarily related to LEUKINE or the Business, but only to the extent
Seller or Seller Sub is permitted to transfer such Intellectual Property;
provided, however, that in the event Seller or Seller Sub acquires Intellectual
Property or obtains rights to Intellectual Property referred to in the



3



--------------------------------------------------------------------------------

foregoing clause (v) ”Conveyed Intellectual Property” shall only include such
Intellectual Property to the extent it relates to LEUKINE.
 
[*]
 
[*]
 
“Designated Employee” shall have the meaning ascribed to it in Section 5.8(a).
 
“Designated Purchaser Subsidiary” shall have the meaning ascribed to it in
Section 2.8(a).
 
“Dual Use Contract” means any Assumed Contract, the subject matter of which
relates to both (a) LEUKINE, the Business or the Conveyed Assets and (b) a
product of Seller or one of its Subsidiaries (other than LEUKINE) or any
business of Seller or one of its Subsidiaries (other than the Business) or any
assets of Seller or one of its Subsidiaries (other than the Conveyed Assets),
all of which Dual Use Contracts in effect on the date hereof are set forth on
Section 1.1(c) of the Seller Disclosure Letter.
 
“Dual Use Contract Rights” shall have the meaning ascribed to it in Section
2.1(b)(ii).
 
“Employee” shall mean an employee of Seller or Seller Sub who, as of the date of
this Agreement, is employed primarily in the Business.
 
“Employee Benefits Liability” shall mean any and all existing or potential
liabilities of Seller and/or one or more ERISA Affiliates (a) under Sections
302, 405 and 409 and/or Title IV of ERISA, (b) under Sections 412, 4971 and/or
4975 of the Code and/or (c) under any corresponding or similar provisions of any
applicable federal, state, local or non-U.S. Laws.
 
“Employment Agreement” shall mean an employment or other individual agreement
relating to the terms and conditions of employment between Seller and/or one or
more of its Subsidiaries, on the one hand, and an Employee on the other hand,
but excluding any agreement that is only a confidentiality, invention disclosure
or similar type of agreement.
 
“Environmental Laws” means any Federal, state, local or non-U.S. Law and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree, judgment, stipulation, injunction, Permit,
authorization, policy, opinion, or agency requirement, in each case having the
force and effect of Law, relating to the pollution, protection, investigation or
restoration of the environment, health, safety as affected by the environment or
natural resources, including those relating to the use, handling, presence,
transportation, treatment, storage, disposal, release, threatened release or
discharge of Hazardous Materials or noise, odor, wetlands, pollution or
contamination.
 
“Equity Awards” shall have the meaning ascribed to it in Section 5.8(f).
 

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



4



--------------------------------------------------------------------------------

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
 
“ERISA Affiliate” means any entity or trade or business (whether or not
incorporated) other than Seller that together with Seller is considered under
common control and treated as a single employer under Section 414(b), (c), (m)
or (o) of the Code.
 
“Excluded Assets” shall have the meaning ascribed to it in Section 2.1(b).
 
“Excluded Contracts” shall mean (i) all Contracts identified on Section 1.1(d)
of the Seller Disclosure Letter and (ii) in the case of those Contracts which
are Dual Use Contracts and which are bifurcated into two or more Contracts prior
to Closing, all Contracts entered into by Seller or one of its Subsidiaries in
connection with such bifurcation that do not relate to LEUKINE, the Conveyed
Assets or the Business.
 
“Excluded Liabilities” shall have the meaning ascribed to it in Section 2.2(b).
 
“Excluded Software” shall have the meaning ascribed to it in Section 3.7(b).
 
“FDA” shall have the meaning ascribed to it in Section 3.4(a).
 
“FDCA” shall have the meaning ascribed to it in Section 3.4(a).
 
“Fees” shall have the meaning ascribed to it in Section 2.5(c).
 
“Financial Information” shall have the meaning ascribed to it in Section 3.5.
 
“GAAP” shall mean United States generally accepted accounting principles in
effect on the date hereof.
 
“Governmental Entity” shall mean any Federal, state, local or non-U.S.
government or any court, legislature, governmental agency or governmental
commission or any judicial or regulatory authority of any government.
 
“Hazardous Materials” means (A) any petroleum, petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials or
polychlorinated biphenyls or (B) any chemical, material or other substance
defined or regulated as toxic or hazardous or as a pollutant or contaminant or
waste under any applicable Environmental Law.
 
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations thereunder.
 
“IND” shall mean an Investigational New Drug Application filed with the FDA for
LEUKINE pursuant to 21 CFR 312.1 et seq., for which Seller is the “Sponsor” (as
defined in 21 CFR 312.3), and all supplements, amendments and revisions thereto.
 
“Indemnified Party” shall have the meaning ascribed to it in Section 8.3(a).
 
“Indemnifying Party” shall have the meaning ascribed to it in Section 8.3(a).



5



--------------------------------------------------------------------------------

 
“Initial Inventory Amount” shall have the meaning ascribed to it in Section
2.3(a)(i).
 
“Initial Purchase Price” shall have the meaning ascribed to it in Section
2.3(a)(i).
 
“Instrument of Assignment and Assumption” shall mean the Instrument of
Assignment and Assumption in the form of Exhibit B hereto.
 
“Intellectual Property” shall mean all: (i) patents, patent applications and
statutory invention registrations, including reissues, divisions, continuations,
continuations-in-part, supplementary protection certificates, extensions and
reexaminations thereof, all inventions disclosed therein, all rights therein
provided by international treaties and conventions, and all rights to obtain and
file for patents and registrations thereto; (ii) mask works and copyrights in
works of authorship of any type, including Software and industrial designs,
registrations and applications for registration thereof; (iii) trademarks,
servicemarks, registrations and applications for registration thereof and the
goodwill relating thereto; and (iv) trade secrets, know-how, techniques, data,
inventions, practices, methods and other confidential or proprietary technical,
business and other information, and all rights in any jurisdiction to limit the
use or disclosure thereof; provided, however, that “Intellectual Property” shall
not include the name “Immunex” or any related logo or any software that is
readily purchasable or licensable and which has not been modified in a manner
material to the use or function thereof (other than through user preferences).
 
“Intellectual Property License Agreement” shall mean the Intellectual Property
License Agreement in the form of Exhibit D hereto.
 
“Intellectual Property Transfer Agreements” shall mean the agreements
substantially in the form of Exhibit G hereto (or such other documents or
instruments assigning or conveying the rights and obligations relating to
LEUKINE which may be reasonably acceptable to Purchaser).
 
“Inventory” shall have the meaning ascribed to it in Section 2.1(a)(v).
 
“Inventory Certificate” shall have the meaning ascribed to it in Section
2.3(b)(i).
 
“Inventory Value” shall have the meaning ascribed to it in Section 2.3(b)(i).
 
“IRS” shall mean the Internal Revenue Service.
 
“knowledge” of (i) Seller means, with respect to any specific matter, the actual
knowledge of any person listed on Section 1.1(e) of the Seller Disclosure Letter
or any other officer of Seller or Seller Sub having primary responsibility for
such matter, and (ii) Purchaser means, with respect to any specific matter, the
actual knowledge of any officer of Purchaser or Berlex Laboratories, Inc. having
primary responsibility for such matter.
 
“Law” shall mean any Federal, state, local or non-U.S. law, statute, code,
ordinance, regulation, order, judgment, writ, injunction, decision, ruling or
decree.



6



--------------------------------------------------------------------------------

 
“LEUKINE” shall mean the product that contains the active ingredient generically
known as sargramostim (i.e., that certain modified human granulocyte-macrophage
colony-stimulating factor produced by recombinant DNA technology) that is or was
researched, developed, manufactured, marketed and sold by or on behalf of Seller
or Seller Sub.
 
“Lien” shall mean any lien, security interest, pledge, mortgage, easement, right
of way or hypothecation or any other similar encumbrance.
 
“Losses” shall have the meaning ascribed to it in Section 8.2(a).
 
“Master Lease” shall have the meaning ascribed to it in the Sublease.
 
“Material Adverse Effect” means any change, event, development, effect or
occurrence that, individually or in the aggregate, has been or would reasonably
be expected to be materially adverse to the (i) business, (ii) assets or (iii)
results of operations of the Business or of Seller and its Subsidiaries taken as
a whole (but only with respect to the Business), other than any change, event,
development, effect or occurrence to the extent (A) relating to national,
international or regional economic or financial conditions, (B) affecting the
biotechnology industry generally, which changes, events, developments, effects
or occurrences do not disproportionately adversely affect the Business relative
to the other participants in the biotechnology industry, (C) due to, resulting
from or otherwise attributable to the identity of Purchaser, (D) resulting from
the introduction, marketing or sale of any product in competition with LEUKINE,
[*], or (E) relating to the Excluded Liabilities or Excluded Assets. For
purposes of analyzing whether any change, event, development, effect or
occurrence constitutes a “Material Adverse Effect” under this definition, Seller
and Purchaser agree that (x) Purchaser will be deemed to have no knowledge of
any change, event, development, effect or occurrence that is not disclosed or
cross-referenced in Section 3.6(a) of the Seller Disclosure Letter, and (y) each
of the terms contained in (i) through (iii) above is intended to be separate and
distinct.
 
“Merger” shall have the meaning ascribed to it in the Merger Agreement.
 
“Merger Agreement” shall mean the Amended and Restated Agreement and Plan of
Merger, dated as of December 16, 2001, by and among Seller, Amgen Inc. and AMS
Acquisition Inc.
 
“Nonassignable Asset” shall have the meaning ascribed to it in Section 2.6.
 
“Objection Period” shall have the meaning ascribed to it in Section 2.3(b)(i).
 
“Other Bid” shall have the meaning ascribed to it in Section 5.15.
 
“Other Employee” shall mean each employee of Seller and/or one or more of its
Subsidiaries who is not an Employee.
 
“Outside Date” shall have the meaning ascribed to it in Section 7.1(c).

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



7



--------------------------------------------------------------------------------

 
“Permits” shall have the meaning ascribed to it in Section 3.4(a).
 
“Permitted Liens” shall mean any and all: (i) Liens for Taxes or assessments
which are not due and payable, or are being contested in good faith by
appropriate proceedings, that may thereafter be paid without penalty; (ii)
mechanics’, warehousemens’, materialmens’, contractors’, workmens’, repairmens’,
carriers’ and other similar Liens incurred in the ordinary course of business
which secure or relate to obligations as to which Seller and Seller Sub are not
delinquent; (iii) Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security; and (iv) Liens that, individually or in the
aggregate, do not materially impair, and would not reasonably be expected to
materially impair, the continued use and operation of the assets to which they
relate in the conduct of the Business as presently conducted.
 
“Person” shall mean any individual, group, corporation, partnership, limited
liability company, Governmental Entity or other organization or entity.
 
“Personnel” shall have the meaning ascribed to it in Section 3.9(g).
 
“Post-Transfer Period” means, in the case of any taxable period that includes
(but does not end on) the Closing Date, the portion of such period that begins
on the day immediately after the Closing Date and ends on the last day of such
period.
 
“Pre-Estimated Credit” shall have the meaning ascribed to it in Section
2.5(g)(ii).
 
“Pre-Transfer Period” means, in the case of any taxable period that includes
(but does not end on) the Closing Date, the portion of such period that begins
on the first day of such period and ends on the Closing Date.
 
“Process Agent” shall have the meaning ascribed to it in Section 9.15.
 
“Property Taxes” shall have the meaning ascribed to it in Section 5.5(b).
 
“Purchase Price” shall have the meaning ascribed to it in Section 2.3(a)(i).
 
“Purchase Price Adjustment” shall have the meaning ascribed to it in Section
2.3(b)(iii).
 
“Purchaser” shall have the meaning ascribed to it in the preamble hereto.
 
“Purchaser Benefit Plan” shall have the meaning ascribed to it in Section
5.8(b).
 
“Purchaser Indemnified Parties” shall have the meaning ascribed to it in Section
8.2(a).
 
“Rebates” shall have the meaning ascribed to it in Section 2.5(c).
 
“Related Instruments” shall mean the Bill of Sale and Assumption Agreement, the
Instrument of Assignment and Assumption, the Sublease, the Transitional Services
Agreement,



8



--------------------------------------------------------------------------------

the Assignment of Intellectual Property, the Intellectual Property License
Agreement and the Bothell Facility Lease, and with respect to Purchaser shall
include the Intellectual Property Transfer Agreements to which Purchaser or a
Purchaser Designated Subsidiary is a party, and with respect to Seller shall
include the Intellectual Property Transfer Agreements to which Seller or Seller
Sub is a party.
 
“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal or leaching of Hazardous Materials into
the environment.
 
“Required Permits” shall have the meaning ascribed to it in Section 3.4(a).
 
“Returns” shall have the meaning ascribed to it in Section 2.5(b).
 
“Royalty Agreement” shall have the meaning ascribed to it in Section 2.5(g)(ii).
 
“Sales Information” shall have the meaning ascribed to it in Section 5.10(e).
 
“Sell-off Period” shall mean the period from the Closing Date until the later of
(i) the date at which Purchaser has sold all of the Inventory that consists of
LEUKINE and (ii) the date which is three months after the date the FDA has
approved Purchaser’s new packaging, displays, signs, promotional materials,
manuals and forms for use in the packaging, marketing, promoting, advertising
and selling of LEUKINE.
 
“Seller” shall have the meaning ascribed to it in the preamble hereto.
 
“Seller Benefit Plan” shall have the meaning ascribed to it in Section 3.13(b).
 
“Seller Disclosure Letter” shall mean the disclosure letter delivered by Seller
to Purchaser in connection with the execution of this Agreement.
 
“Seller Indemnified Parties” shall have the meaning ascribed to it in Section
8.2(b).
 
“Seller’s Trademarks and Logos” shall have the meaning ascribed to it in Section
5.9.
 
“Seller Sub” shall mean Immunex Manufacturing Corporation, a Washington
corporation, and each other Subsidiary of Seller to which any assets are
transferred pursuant to Section 2.8(b). References to “Seller Sub” in this
Agreement shall mean each Seller Sub or any Seller Sub, as applicable.
 
“Software” shall mean computer programs, including any and all software
implementations of algorithms, models and methodologies whether in source code
or object code form, databases and compilations, including any and all data and
collections of data, all documentation, including user manuals and training
materials, related to any of the foregoing and the content and information
contained on any web site; provided, however, that “Software” shall not include
software that is readily purchasable or licensable and which has not been



9



--------------------------------------------------------------------------------

modified in a manner material to the use or function thereof (other than through
user preferences).
 
“Sublease” shall mean the Sublease in the form of Exhibit E hereto.
 
“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture or other legal entity of which such Person owns, directly
or indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the Board of Directors
or other governing body of such corporation or other legal entity, or of which
such Person is a general partner or managing member.
 
“Survival Period” shall have the meaning ascribed to it in Section 8.1.
 
“Tax Return” shall mean any report, declaration, statement, return or other
information filed in respect of Taxes, and any claim for refund of Taxes,
including any amendment or supplement to any of the foregoing, with any taxing
authority with respect to Taxes imposed upon or attributable to the operations
of the Business.
 
“Taxes” shall mean any and all taxes, levies or other like assessments,
including income, transfer, gains, gross receipts, excise, inventory, property
(real, personal or intangible), custom, duty, sales, use, license, withholding,
payroll, employment, capital stock and franchise taxes (including any fee,
assessment or other charge in the nature of or in lieu of any tax), imposed by
the United States, or any state, local or non-U.S. government or subdivision or
agency thereof, any interest, penalties, additions to tax or additional amounts
in respect of the foregoing (whether disputed or not), any transferee or
secondary liability in respect of tax (whether imposed by law, contractual
agreements or otherwise) and any liability in respect of any tax as a result of
being a member of any affiliated, consolidated, combined, unitary or similar
group.
 
“Third-Party Claim” shall have the meaning ascribed to it in Section 8.3(a).
 
“Transaction Taxes” shall mean any and all sales, use, transfer, documentary,
filing, conveyance, recording, gross receipts, value added and similar taxes
imposed by the United States, or any state, local or non-U.S. government or
subdivision or agency thereof, any interest, penalties, additions to tax or
additional amounts in respect of the foregoing (whether disputed or not), and
any transferee or secondary liability in respect of the foregoing (whether
imposed by Law, contractual agreement or otherwise).
 
“Transferred Employees” shall have the meaning ascribed to it in Section 5.8(a).
 
“Transitional Services Agreement” shall mean the Transitional Services Agreement
in the form of Exhibit F hereto.
 
“Vendor Chargebacks” shall have the meaning ascribed to it in Section 2.5(a).
 
“WBP” shall have the meaning ascribed to it in Section 5.10(f).



10



--------------------------------------------------------------------------------

 
“Workers’ Compensation Event” shall have the meaning ascribed to it in Section
5.8(h).
 
“Wyeth” shall mean Wyeth, a Delaware corporation (previously named American Home
Products Corporation).
 
SECTION 1.2  Interpretation.
 
Unless otherwise indicated to the contrary in this Agreement by the context or
use thereof: (a) the words “herein,” “hereto,” “hereof” and words of similar
import refer to this Agreement as a whole and not to any particular Section or
paragraph hereof; (b) words importing the masculine gender shall also include
the feminine and neutral genders, and vice versa; (c) words importing the
singular shall also include the plural, and vice versa; and (d) the word
“including” means “including without limitation.”
 
ARTICLE II
 
SALE AND PURCHASE OF ASSETS
 
SECTION 2.1  Transfer of Assets(a)
 
(a)  On the terms and subject to the conditions set forth in this Agreement, at
the Closing, Seller shall sell, assign and transfer (and Seller shall cause
Seller Sub to sell, assign and transfer) to Purchaser, and Purchaser shall
purchase from Seller and Seller Sub, all of Seller’s and Seller Sub’s rights,
title and interest in, to and under those certain rights and assets set forth
below, but excluding the Excluded Assets (collectively, the “Conveyed Assets”):
 
(i)  (A) the [*] equipment located on the third floor at Seller’s microbial
facility located at 51 University Street, Seattle, Washington (excluding any
equipment located in Rooms 346 and 348 on such third floor) and (B) any other
equipment which is similar to the equipment that is specified in the foregoing
clause (A) that is acquired by Seller or Seller Sub from the date hereof to the
Closing and which is primarily used or held for use primarily in the operation
and conduct of the Business;
 
(ii)  (A) the quality control equipment located at the Bothell Facility and
which is used or held for use in the operation and conduct of the Business, (B)
the equipment located at the Bothell Facility set forth on Section 2.1(a)(ii)(B)
of the Seller Disclosure Letter, and (C) any other equipment which is similar to
the equipment specified in the foregoing clause (A) that is acquired by Seller
or Seller Sub from the date hereof to the Closing and which is primarily used or
held for use primarily in the operation and conduct of the Business;
 
(iii)  the equipment located at Abbott Laboratories set forth on Section
2.1(a)(iii) of the Seller Disclosure Letter;
 
(iv)  the Conveyed Intellectual Property;

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



11



--------------------------------------------------------------------------------

 
(v)  all inventories held for use in the operation and conduct of the Business
in existence at the Closing, including raw materials, cell bank inventories in
existence at Closing described on Section 2.1(a)(v) of the Seller Disclosure
Letter, goods in process, finished goods and LEUKINE specific packaging and
labels (collectively, the “Inventory”);
 
(vi)  the Assumed Contracts;
 
(vii)  all pre-clinical, clinical and process development data and reports
relating to the research or development of LEUKINE or of any materials used in
the research, development, manufacture, marketing or sale of LEUKINE, including
all raw data relating to clinical trials of LEUKINE, all case report forms
relating thereto and all statistical programs developed (or modified in a manner
material to the use or function thereof (other than through user preferences))
to analyze clinical data; all market research data, market intelligence reports,
statistical programs (if any) used for marketing and sales research; customer
information, promotional and marketing materials, LEUKINE sales forecasting
models, medical education materials, sales training materials, web site content
and advertising and display materials; all records relating to Transferred
Employees (excluding any personnel records the transfer of which is prohibited
by applicable Law); all records, including customer lists, sales force call
activity reports, vendor lists, sales data, reimbursement data, speaker lists,
manufacturing records, sampling records, standard operating procedures and batch
records related to the manufacturing process, and supplier lists; all data
contained in laboratory notebooks relating to LEUKINE or relating to its
biology; all adverse experience reports and files related thereto (including
source documentation) and all periodic adverse experience reports and all data
contained in electronic data bases relating to adverse experience reports and
periodic adverse experience reports; all analytical and quality control data;
and all correspondence with the FDA; in the case of each foregoing clause, to
the extent related to LEUKINE or the Business; provided, that, in the case of
any of the foregoing which relate to LEUKINE or the Business and other
businesses or assets of Seller or its Subsidiaries (and with respect to
personnel records which may legally be provided, employees of Seller or any of
its Subsidiaries, other than Transferred Employees), Seller shall have the right
to redact the same with respect to such other businesses and assets and, with
respect to personnel records, such non-Transferred Employees; provided, further,
that (i) Seller shall only be required to physically deliver any of the
foregoing in accordance with Section 2.4(d) to the extent the same is in the
possession or control of Seller or one of its Subsidiaries as of the date hereof
or at the Closing and (ii) notwithstanding the foregoing or Section 2.4(d),
Seller shall not be required to deliver any of the foregoing to the extent the
same constitutes legal opinions, memoranda, notes or advice of counsel if, in
Seller’s reasonable judgment, such delivery would nullify, render unavailable or
result in a waiver of a claim of attorney-client privilege or the protection of
the attorney-work product doctrine (provided, however, that, with respect to
clause (ii), (1) Seller shall provide Purchaser with a list of any of the
foregoing promptly following the Closing, (2) Seller shall keep the same in
Seller’s confidential legal files, and (3) access to the same shall be
restricted to Seller’s legal counsel and such employees of Seller who have a
“need to know” the information contained in the same, provided, that, with
respect to clause (3) in the immediately preceding proviso, if any such employee
engages in competitive business activities with respect to the Business, the
prior consent of Purchaser (which shall not be unreasonably withheld) must be
obtained in advance of any access by such employee to such information);



12



--------------------------------------------------------------------------------

 
(viii)  (A) all Required Permits and applications for Required Permits, in each
case, set forth on Section 2.1(a)(viii) of the Seller Disclosure Letter and all
files related thereto, to the extent that Seller or Seller Sub is permitted
under Law to transfer such Required Permits, applications and files, (B) any
Required Permits obtained or applications for Required Permits filed by Seller
or Seller Sub from the date hereof to the Closing and all files related thereto,
to the extent that Seller or Seller Sub is permitted under Law to transfer such
Required Permits, applications and files and (C) all inactive INDs relating to
LEUKINE;
 
(ix)  all intangible assets (other than Intellectual Property) directly related
to the Business; and
 
(x)  all rights, claims and credits, including all guarantees, warranties,
indemnities and similar rights, in favor of Seller or any of its Affiliates or
any of their respective employees to the extent relating to any Conveyed Asset
or any Assumed Liability.
 
(b)  The term “Excluded Assets” shall mean:
 
(i)  any Accounts Receivable (including Accounts Receivable with respect to
LEUKINE which has been shipped prior to the Closing), cash, cash equivalents,
bank deposits or similar cash items, or prepaid expenses (other than royalties)
of Seller and its Subsidiaries, in each case as of the Closing (whether or not
reflected on the books of Seller or its Subsidiaries as of the Closing Date);
 
(ii)  in the case of each Assumed Contract that is a Dual Use Contract, rights
under such Assumed Contract relating to any product of Seller or its
Subsidiaries (other than LEUKINE), any business of Seller or its Subsidiaries
(other than the Business) or any assets of Seller or its Subsidiaries (other
than Conveyed Assets) (the “Dual Use Contract Rights”), provided, that in the
case of Dual Use Contract Rights that are not specific to LEUKINE, the Business
or the Conveyed Assets, on the one hand, or a product of Seller or its
Subsidiaries (other than LEUKINE), a business of Seller or its Subsidiaries
(other than the Business) or any assets of Seller or its Subsidiaries (other
than Conveyed Assets), on the other hand, such Dual Use Contract Rights shall,
(A) to the extent that such rights relate to LEUKINE, the Business or Conveyed
Assets, be rights of Purchaser and shall constitute “Conveyed Assets” hereunder
and (B) to the extent that such rights relate to a product of Seller or its
Subsidiaries (other than LEUKINE) or a business of Seller or its Subsidiaries
(other than the Business) or any assets of Seller or its Subsidiaries (other
than Conveyed Assets), be rights of Seller or one of its Subsidiaries and shall
constitute “Excluded Assets” hereunder;
 
(iii)  any interests in any real estate (other than interests provided under the
Sublease and under the Bothell Facility Lease);
 
(iv)  any rights, claims and credits, including all guarantees, warranties,
indemnities and similar rights, in favor of Seller or any of its Affiliates or
any of their respective employees to the extent relating to (A) any other
Excluded Asset, (B) any Excluded Liability or (C) any matter to the extent
Seller indemnifies any Purchaser Indemnified Party pursuant to Article VIII
hereof;



13



--------------------------------------------------------------------------------

 
(v)  subject to Section 5.12, any insurance policies of Seller or its
Subsidiaries or rights thereunder or proceeds thereof;
 
(vi)  Software (other than (A) web site content primarily related to the
Business, (B) Software embedded in hardware included in the Conveyed Assets and
(C) Software set forth in Section 1.1(b) of the Seller Disclosure Letter) and
software that is readily purchasable or licensable and which has not been
modified in a manner material to the use or function thereof (other than through
user preferences);
 
(vii)  any Excluded Contracts; and
 
(viii)  any assets set forth on Section 2.1(b) of the Seller Disclosure Letter.
 
(c)  Seller shall have the right to retain in Seller’s confidential legal files,
following the Closing, one copy of any book, record, literature, list, and any
other written or recorded information constituting Conveyed Assets which Seller
in good faith determines it is reasonably likely to need access to in connection
with the defense (or any counterclaim, cross-claim or similar claim in
connection therewith) of any suit, claim, action, proceeding or investigation
against or by Seller or any of its Affiliates pending or threatened as of the
Closing Date; provided that (i) Seller shall provide Purchaser with a list of
any such information retained by Seller promptly following the Closing, (ii)
Seller shall only use such information in connection with the defense (or any
counterclaim, cross-claim or similar claim in connection therewith) of any such
suit, claim, action, proceeding or investigation or any related or derivative
suit, claim, action, proceeding or investigation, and (iii) access to such
information shall be restricted to Seller’s legal counsel and such employees of
Seller who have a “need to know” such information in connection therewith;
provided, however, that, with respect to clause (iii) in the immediately
preceding proviso, if any such employee engages in competitive business
activities with respect to the Business, the prior consent of Purchaser (which
shall not be unreasonably withheld) must be obtained in advance of any access by
such employee to such information. Upon final resolution of any such suit,
claim, action, proceeding or investigation, Seller shall destroy any such copies
to the extent the same relates to such suit, claim, action, proceeding or
investigation. Seller shall also have the right to retain in Seller’s
confidential files, following the Closing, one copy of any book, record,
literature, list, and any other written or recorded information constituting
Conveyed Assets reasonably necessary in connection with any payment of any
rebates to state Medicaid and other state and local governmental programs. Upon
payment of any such rebates to state Medicaid and other state and local
governmental programs, Seller shall deliver any such copies to Purchaser.
 
SECTION
 
2.2  Assumed Liabilities.

 
(a)  On the terms and subject to the conditions set forth in this Agreement, at
the Closing, Purchaser shall assume from Seller and Seller Sub all of the
following liabilities and obligations (whether or not fixed, contingent or
absolute, accrued or unaccrued, known or unknown), other than any Excluded
Liabilities (collectively, the “Assumed Liabilities”):



14



--------------------------------------------------------------------------------

 
(i)  all product liability or similar claims to the extent arising out of the
sale of LEUKINE by or on behalf of Purchaser from and after the Closing
(regardless of when manufactured);
 
(ii)  all liabilities and obligations under the Assumed Contracts that are not
Dual Use Contracts, to the extent arising out of or relating to events or
conditions occurring after the Closing;
 
(iii)  all liabilities and obligations under the Assumed Contracts that are Dual
Use Contracts, to the extent such liability or obligation relates to LEUKINE,
the Conveyed Assets or the Assumed Liabilities and arises out of or relates to
events or conditions occurring after the Closing;
 
(iv)  all liabilities and obligations with respect to the Required Permits that
are Conveyed Assets to the extent relating to the operation or conduct of the
Business by or on behalf of Purchaser from and after the Closing;
 
(v)  all liabilities and obligations to the extent relating to voluntary and
involuntary recalls of LEUKINE occurring after the Closing;
 
(vi)  all liabilities and obligations assumed by Purchaser under Section 5.8 and
(except as otherwise provided in Section 5.8 hereof) any other liability or
obligation that relates to any Transferred Employee in connection with his or
her hiring, non-hiring, termination or employment by the Purchaser from and
after the Closing, including any such liability or obligation relating to wages,
severance payments, bonuses, medical and workers compensation, claims, vacation
pay and any other employee benefit plans or arrangements or payroll practices;
and
 
(vii)  all liabilities and obligations under Environmental Laws to the extent
arising out of or relating to the operation or conduct of the Business or the
use or ownership of the Conveyed Assets, in each case, from and after the
Closing.
 
(b)  Regardless of any disclosure to Purchaser, Purchaser shall not assume any
of the following liabilities and obligations (whether or not fixed, contingent
or absolute, accrued or unaccrued, known or unknown) (the “Excluded
Liabilities”), all of which shall be retained by Seller or Seller Sub:
 
(i)  any liability or obligation of Seller or Seller Sub (including any
liability or obligation to the extent resulting from the ownership, use,
operation, maintenance or sale of the Conveyed Assets by or on behalf of Seller
or Seller Sub prior to the Closing, or the operation or conduct of the Business
by or on behalf of Seller or Seller Sub prior to the Closing) not specifically
listed in Section 2.2(a);
 
(ii)  any product liability or similar claims to the extent arising out of the
sale of LEUKINE by or on behalf of Seller or Seller Sub prior to the Closing;
 
(iii)  any liability or obligation of Seller or Seller Sub (A) arising out of
any actual or alleged breach by Seller or Seller Sub of, or nonperformance by
Seller or Seller



15



--------------------------------------------------------------------------------

Sub under, any Contract (including any Assumed Contract) prior to the Closing,
(B) accruing under any Assumed Contract with respect to any period prior to the
Closing or (C) arising under any Contract entered into after the date hereof for
which the consent of Purchaser was required to be obtained pursuant to Section
5.1 but was not so obtained;
 
(iv)  any liability or obligation under any Dual Use Contract that is not
expressly assumed under Section 2.2(a)(iii);
 
(v)  any liability or obligation of Seller or Seller Sub related to any product
of Seller or any of its Subsidiaries (other than LEUKINE) or the operation or
conduct by Seller or any of its Subsidiaries of any business (other than the
Business);
 
(vi)  any liability or obligation of Seller or Seller Sub to the extent arising
out of (A) any suit, action or proceeding pending or, to the knowledge of
Seller, threatened as of the Closing or (B) any actual or alleged violation by
Seller or any of its Affiliates of any Law applicable to Seller or any of its
Affiliates;
 
(vii)  any account payable of Seller or Seller Sub, including any retainages or
similar amounts relating to work performed in connection with LEUKINE that is
sold by or on behalf of Seller or Seller Sub prior to the Closing;
 
(viii)  any liability or obligation of Seller or Seller Sub that relates to any
Excluded Asset;
 
(ix)  any liability or obligation under Environmental Laws arising out of or
relating to the operation or conduct of the Business or the use or ownership of
the Conveyed Assets, in each case, before the Closing;
 
(x)  any liability or obligation that relates to any Transferred Employee and
that is retained by Seller pursuant to this Agreement, including Section 5.8
hereof;
 
(xi)  except for liabilities and obligations assumed by Purchaser under Section
2.2(a)(vi): (1) any liability or obligation that relates to any Employee, any
Other Employee, any former employee of Seller or Seller Sub or any individual
who applied for employment with Seller or Seller Sub in connection with his or
her hiring, non-hiring termination or employment by Seller or Seller Sub on,
prior to or after the Closing, including any such liability or obligation
relating to wages, severance payments, bonuses, medical and workers’
compensation claims, vacation pay, any other employee benefit plans or
arrangements or payroll practices, and (2) any liability or obligation under any
Seller Benefit Plan; and
 
(xii)  any liability or obligation of Seller or Seller Sub to any of their
respective Affiliates.
 
SECTION 2.3  Purchase Price; Purchase Price Adjustment; Purchase Price
Allocation.
 
(a)  In consideration for the sale of the Conveyed Assets:



16



--------------------------------------------------------------------------------

 
(i)  At the Closing, Purchaser shall (1) assume the Assumed Liabilities and (2)
pay to Seller an aggregate amount equal to the sum of the following amounts
(collectively, the “Initial Purchase Price”): (A) $380,000,000 plus (B) $[*]
(clause (B), the “Initial Inventory Amount”). The Initial Purchase Price shall
be payable in cash by wire transfer of immediately available funds to an account
designated by Seller to Purchaser in writing at least two (2) Business Days
prior to Closing. The Initial Purchase Price shall be subject to the Purchase
Price Adjustment specified in Section 2.3(b)(iii) hereof (the Initial Purchase
Price, after giving effect to the Purchase Price Adjustment, shall be referred
to as the “Purchase Price”).
 
(ii)  Upon such date that the [*], Purchaser shall pay to Seller within five (5)
Business Days of [*], $[*] in cash by wire transfer of immediately available
funds to an account designated by Seller to Purchaser in writing at least two
(2) Business Days prior to such payment.
 
(iii)  In the event that [*], Purchaser shall pay to Seller within five (5)
Business Days of the [*] $[*] in cash by wire transfer of immediately available
funds to an account designated by Seller to Purchaser in writing at least two
(2) Business Days prior to such payment; provided, however, that the payment set
forth in this clause (iii) shall not be due and payable unless and until the
payment set forth in Section 2.3(a)(ii) is required to be made. For the
avoidance of doubt, the amount required to be paid pursuant to this Section
2.3(a)(iii) (if required to be paid) shall only be required to be paid once and
[*].
 
(b)   (i)   Within thirty (30) Business Days after Closing, Seller shall
calculate the Inventory Value as of the Closing Date and deliver to Purchaser a
certificate (the “Inventory Certificate”), signed by an officer of Seller,
certifying such Inventory Value. For purposes of this Agreement, “Inventory
Value” shall mean the value of the Inventory calculated from Seller’s financial
systems, based upon the standard material, labor and burden costs of the
inventories of the Business (subject to customary reserves) applied by Seller,
determined in accordance with GAAP consistently applied, and as set forth in
reasonable detail on Section 2.3(b)(i) of the Seller Disclosure Letter;
provided, that such calculation shall exclude any Inventory excluded in
connection with the determination of the Initial Inventory Amount under Section
3.12(b) with the date of March 31, 2002 in clause (ii) of the proviso to Section
3.12(b) deemed to be a reference to the Closing Date. At Purchaser’s option and
upon reasonable notice to Seller, a physical inventory may be conducted by
Purchaser on or before the Closing Date, and each of Seller and Purchaser and
their respective independent auditors shall have the right to observe the taking
of such physical inventory. If Purchaser does not object in writing to Seller’s
determination of the Inventory Value within ten (10) Business Days after Seller
delivers the Inventory Certificate to Purchaser (the “Objection Period”), then
the Inventory Value as listed on the Inventory Certificate shall be deemed to be
final and binding upon the parties hereto and, as appropriate, the Purchase
Price Adjustment shall be paid in accordance with Section 2.3(b)(iii) below;
provided, that if Purchaser objects in writing to Seller’s determination of the
Inventory Value during the Objection Period, then Section 2.3(b)(ii) below shall
apply. During the Objection Period, Purchaser and its representatives shall be
permitted to review the working papers of Seller relating to the
 

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested



17



--------------------------------------------------------------------------------

Inventory Certificate and to discuss with Seller any questions which Purchaser
may have regarding the preparation of the Inventory Certificate.
 
(ii) In the event that Purchaser delivers to Seller a written objection to
Seller’s determination of the Inventory Value during the Objection Period,
Seller and Purchaser shall reasonably cooperate to resolve such dispute, but if
they are unable to reach a resolution within fifteen (15) Business Days after
Seller delivers the Inventory Certificate, Seller and Purchaser shall jointly
retain PricewaterhouseCoopers and shall submit such dispute to such firm for
resolution; provided, however, that if PricewaterhouseCoopers refuses such
retention, Seller and Purchaser (or, if Seller and Purchaser are unable to so
agree within ten (10) days of PricewaterhouseCoopers refusing to be so retained,
Seller’s and Purchaser’s respective independent accounting firms) shall jointly
select another independent accounting firm of recognized national standing.
Seller and Purchaser shall submit all information deemed relevant by such firm
and shall make any records relating to or bearing upon such dispute available to
the other party and to such firm. Each party shall further instruct such firm to
render its decision within ten (10) Business Days after such firm accepts its
selection pursuant to this Section 2.3(b)(ii) and shall reasonably cooperate
with such firm and each other to enable such firm to render the decision within
such period. The decision of such firm shall be the final determination of such
dispute and shall be final and binding on both Seller and Purchaser. Seller and
Purchaser shall bear the fees and expenses of such firm as such firm shall
determine after considering the positions asserted by the parties in light of
its decision. Nothing in this Agreement (other than the provisions of Sections
2.5(e), (f) and (h)) shall require that any matter other than disputes under
this Section 2.3(b) be resolved by the procedure described above.
 
(iii) The “Purchase Price Adjustment” shall be equal to the difference
determined by subtracting (x) the Inventory Value as finally determined under
Section 2.3(b)(i) or, if applicable, Section 2.3(b)(ii), from (y) the Initial
Inventory Amount. If the Purchase Price Adjustment is a positive number, Seller
shall pay to Purchaser the full amount of the Purchase Price Adjustment by wire
transfer of immediately available funds to an account indicated by Purchaser. If
the Purchase Price Adjustment is a negative number, Purchaser shall pay to
Seller the absolute value of the full amount of the Purchase Price Adjustment by
wire transfer of immediately available funds to the account previously indicated
by Seller for payment of the Initial Purchase Price. Any payment required to be
made pursuant to this Section 2.3(b)(iii) shall be made as follows: if Purchaser
does not object in writing to Seller’s determination of the Inventory Value
specified on the Inventory Certificate during the Objection Period, then the
payment required hereunder shall be made within two (2) Business Days after the
expiration of the Objection Period; and, if Purchaser objects in writing to
Seller’s determination of the Inventory Value during the Objection Period, then
the payment required hereunder shall be made within two (2) Business Days after
the determination of the Inventory Value in accordance with Section 2.3(b)(ii).
 
(c) Prior to the Closing Date, Seller and Purchaser shall negotiate in good
faith to agree on an allocation of the Purchase Price and the Assumed
Liabilities among the Conveyed Assets in accordance with applicable Laws,
including Section 1060 of the Code. If Seller and Purchaser are able to agree on
such allocation on or prior to the Closing Date, Seller and Purchaser shall not
take any position on any Tax Return following the Closing Date inconsistent with
the agreed allocation. If Seller and Purchaser are unable to agree on such



18



--------------------------------------------------------------------------------

allocation on or prior to the Closing Date, neither Seller nor Purchaser shall
have any further obligation to cooperate with the other party regarding such
allocation or to prepare any Tax Return in a manner consistent with the position
taken by the other party regarding such allocation.
 
SECTION 2.4  Closing.
 
(a)  The consummation of the transactions contemplated by this Agreement (the
“Closing”) will take place on the third Business Day following the satisfaction
or waiver of the conditions set forth in Article VI hereof (other than those
conditions which, by their nature, can only be satisfied at Closing and other
than the condition set forth in Section 6.2(e)(ii) which shall only be required
to be satisfied at the Closing), at 10:00 a.m. (Los Angeles time), at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP, 300 South Grand Avenue, Los
Angeles, California, or at such other time and place as shall be mutually agreed
upon by the parties; provided, however, that the Closing hereunder shall occur
on the Closing Date (as such term is defined in the Merger Agreement) (unless
Seller shall have advised Purchaser that the Closing hereunder may occur
following the Closing Date (as defined in the Merger Agreement)) at such time as
is requested by Seller upon three (3) Business Days prior written notice to
Purchaser, subject to the satisfaction or waiver of the conditions set forth in
Article VI hereof. The date on which the Closing under this Agreement occurs is
referred to herein as the “Closing Date.”
 
(b)  At the Closing, Seller shall deliver or cause to be delivered to Purchaser
the following: (i) the Bill of Sale and Assumption Agreement duly executed by
Seller and Seller Sub; (ii) the Instrument of Assignment and Assumption duly
executed by Seller and Seller Sub; (iii) the Intellectual Property License
Agreement duly executed by Seller and Seller Sub; (iv) the Assignment of
Intellectual Property duly executed by Seller and Seller Sub; (v) the
Transitional Services Agreement duly executed by Seller; (vi) the Sublease duly
executed by Seller; (vii) the Intellectual Property Transfer Agreements duly
executed by Seller; (viii) the Bothell Facility Lease duly executed by Seller;
(ix) the officer’s certificate specified in Section 6.2(c); (x) opinions of
counsel to Seller in the form of Exhibit I; (xi) a certificate of
existence/authorization of Seller and Seller Sub and a certificate evidencing
that Seller and Seller Sub have paid all excise taxes required by the Washington
Department of Revenue; and (xii) a customary secretary’s and incumbency
certificate of each of Seller and Seller Sub attaching articles of
incorporation, bylaws and copies of resolutions authorizing the transactions
contemplated by this Agreement.
 
(c)  At the Closing, Purchaser shall deliver or cause to be delivered to Seller
the following: (i) cash in the amount of the Initial Purchase Price by wire
transfer of immediately available funds to an account designated by Seller; (ii)
the Bill of Sale and Assumption Agreement duly executed by Purchaser and any
Designated Purchaser Subsidiary; (iii) the Instrument of Assignment and
Assumption duly executed by Purchaser and any Designated Purchaser Subsidiary;
(iv) the Intellectual Property License Agreement duly executed by Purchaser; (v)
the Assignment of Intellectual Property duly executed by Purchaser; (vi) the
Transitional Services Agreement duly executed by Purchaser; (vii) the Sublease
duly executed by Purchaser and any Designated Purchaser Subsidiary; (viii) the
Intellectual Property Transfer Agreements duly executed by Purchaser; (ix) the
Bothell Facility Lease duly executed by Purchaser and any Designated Purchaser
Subsidiary; (x) the officer’s certificate specified in



19



--------------------------------------------------------------------------------

Section 6.3(c); (xi) opinions of counsel to Purchaser in the form of Exhibit J;
and (xii) a customary secretary’s and incumbency certificate of Purchaser and
any such Designated Purchaser Subsidiary attaching articles of incorporation and
bylaws (or comparable organizational documents) and copies of resolutions (if
any) authorizing the transactions contemplated by this Agreement.
 
(d)  At or promptly following the Closing, Seller shall deliver or cause to be
delivered to Purchaser the following: (i) Required Permits (to the extent such
Required Permits are Conveyed Assets and only to the extent not required by
Seller or any of its Subsidiaries to perform services under the Transitional
Services Agreement) and (ii) books, records, literature, lists and any other
written or recorded information of Seller and Seller Sub required to be conveyed
pursuant to Section 2.1(a)(vii) or which otherwise constitute Conveyed Assets.
At such time as any Required Permit retained by Seller or any of its
Subsidiaries to perform services under the Transitional Services Agreement is
not longer needed by Seller or such Subsidiary to perform such services, Seller
shall promptly deliver or cause to be delivered to Purchaser such Required
Permit (to the extent such Required Permit is a Conveyed Asset).
 
SECTION 2.5     Chargebacks; Returns; Rebates and Fees; Invoices.
 
(a)  With respect to vendor chargebacks related to sales of LEUKINE by or on
behalf of Seller or Purchaser (“Vendor Chargebacks”), the parties agree that,
from and after the Closing, Seller shall be liable for all “qualified” Vendor
Chargebacks in connection with sales of LEUKINE by or on behalf of Seller that
occurred prior to the Closing Date, and that Purchaser shall be liable for all
other Vendor Chargebacks. From and after the Closing, Purchaser shall issue
credits for or otherwise pay all Vendor Chargebacks and, to the extent Seller is
liable for any “qualified” Vendor Chargebacks in accordance with the terms of
this paragraph, Purchaser shall invoice Seller for such amounts in accordance
with the payment terms set forth in Section 2.5(d) below. To be a “qualified”
Vendor Chargeback, the Vendor Chargeback must have an invoice date, evidencing
the date LEUKINE was sold by a distributor or a wholesaler to a customer prior
to Closing. Purchaser shall provide Seller with all related supporting
documentation in connection with Vendor Chargebacks in the possession or control
of Purchaser or its Subsidiaries that has been reasonably requested by Seller,
such supporting documentation to include (i) the name of the wholesaler or
distributor, (ii) description of the product and National Drug Code, (iii) the
customer name and Drug Enforcement Agency identification number for such
customer, (iv) the customer contract identification number or other
identification number, (v) the invoice date, and (vi) the chargeback quantity
and the chargeback amount.
 
(b)  With respect to returns of LEUKINE (“Returns”), the parties agree that from
and after the Closing Seller shall be liable for all Returns of LEUKINE which
was sold prior to the Closing, and Purchaser shall be liable for all other
Returns; provided, that with respect to Returns related to any lots of finished
goods Inventory acquired by Purchaser at the Closing that have been partially
depleted, Purchaser and Seller agree to share equally the cost of any Returns of
those lots. Purchaser shall issue credits for or otherwise pay for all Returns,
and to the extent Seller is liable for any Returns (in accordance with the terms
of the immediately preceding sentence), Purchaser shall invoice Seller for such
amounts in accordance with the payment terms set forth in Section 2.5(d) below.
Purchaser will continue to enforce the returns



20



--------------------------------------------------------------------------------

policy of Seller with respect to Returns for which Seller is liable. Seller
shall not be responsible for reimbursing Purchaser for Returns of LEUKINE that
is sold after the Closing and Returns that are credited or otherwise paid by
Purchaser not in accordance with the returns policy of Seller. For Returns (for
which Seller is liable pursuant to the first sentence of this Section 2.5(b)) to
be reimbursed by Seller, Purchaser shall provide Seller with all related
supporting documentation in connection with such Return in the possession or
control of Purchaser or its Subsidiaries that has been reasonably requested by
Seller, such supporting documentation to include (i) a description of the
product and National Drug Code, (ii) the customer name and Drug Enforcement
Agency identification number for such customer, (iii) the lot number for such
product, (iv) the expiration date for such product, and (v) the Return quantity
and the Return amount.
 
(c)  With respect to (A) rebates to state Medicaid and other state and local
governmental programs and to health plans, insurance companies, mail service
pharmacies and other health care providers (collectively, “Rebates”) based upon
the utilization of LEUKINE that is sold by or on behalf of Seller prior to the
Closing (the “Seller Rebates”) and (B) credits, chargebacks, reimbursements,
administrative fees and other payments to wholesalers and other distributors,
group purchasing organization, insurers and other institutions (collectively,
“Fees”) with respect to LEUKINE that is sold by or on behalf of Seller prior to
the Closing (the “Seller Fees”), the parties agree that from and after the
Closing Seller shall be liable for all Seller Rebates and Seller Fees and
Purchaser shall be liable for all other Rebates and Fees. Purchaser shall pay
all Rebates and Fees and, to the extent such Rebates or Fees constitute Seller
Rebates or Seller Fees, Purchaser shall invoice Seller for the amount of such
Seller Rebates and Seller Fees and Seller shall reimburse Purchaser for such
amounts in accordance with the payment terms set forth in Section 2.5(d) below.
 
(d)  With respect to any amounts that are payable by Seller to Purchaser under
this Section 2.5 (other than Sections 2.5(f), (g) and (h)), Purchaser shall, on
a quarterly basis, submit an invoice to Seller for such amounts, together with
evidence of payment and all related supporting documentation in the possession
or control of Purchaser or its Subsidiaries and required by Sections 2.5(a) or
2.5(b) and, subject to Section 2.5(e) below, each such invoice shall be paid by
Seller within thirty (30) days of receipt thereof.
 
(e)  To the extent Seller disputes any amount payable by Seller to Purchaser
under this Section 2.5, Seller shall notify Purchaser in writing of the nature
and amount of such dispute prior to the thirtieth day following Seller’s receipt
of the invoice which relates thereto. If Seller and Purchaser cannot resolve
such dispute within twenty (20) Business Days of Purchaser’s receipt of the
notice from Seller relating to such dispute, Seller and Purchaser shall retain
PricewaterhouseCoopers to resolve such dispute in accordance with the
procedures, time limits, expense payment and other provisions specified in
Section 2.3(b)(ii) hereof; provided, however, that if PricewaterhouseCoopers
shall not agree to be so retained, Seller and Purchaser (or, if Seller and
Purchaser are unable to so agree within ten (10) days of PricewaterhouseCoopers
refusing to be so retained, Seller’s and Purchaser’s respective independent
accounting firms) shall jointly select another independent accounting firm of
recognized national standing.



21



--------------------------------------------------------------------------------

 
(f)  Notwithstanding Section 2.5(a) and (c) hereof, Seller and Purchaser agree
to a one-time settlement for Vendor Chargebacks, Rebates and Fees relating to
inventories of LEUKINE held by wholesalers and distributors as of the Closing
Date that are not otherwise reimbursed to Purchaser by Seller pursuant to this
Agreement, pursuant to the following procedure: Once IMS Pipeline data (or such
other pharmaceutical industry reporting service data as Purchaser and Seller
shall agree if IMS Pipeline data is not available) is available after the
Closing, Purchaser and Seller shall reasonably cooperate to agree on (A) an
estimate of the sales value, where sales value represents Seller’s invoiced
price, of LEUKINE (expressed in dollars) that is in wholesaler and distributor
inventory as of the Closing Date; (B) the average amount of Vendor Chargebacks,
Rebates and Fees paid by Seller per each complete month during the six month
period immediately prior to the Closing Date; and (C) the average amount of
total sales, where total sales represents Seller’s invoiced price, of LEUKINE to
wholesalers and distributors per each complete month during the six month period
immediately prior to the Closing Date. Once Purchaser and Seller have agreed to
the items in the previous sentence, Purchaser shall invoice Seller for an amount
equal to the amount set forth in clause (A) above, multiplied by a fraction, the
numerator of which is the amount set forth in clause (B) above and the
denominator of which is the amount set forth in clause (C) above. Purchaser’s
invoice for such amount shall not be submitted to Seller until at least thirty
(30) days have elapsed following the Closing Date. Seller shall pay Purchaser’s
invoice in accordance with the payment terms set forth in Section 2.5(d). If
Purchaser and Seller are unable to agree on any of the amounts set forth in
clauses (A), (B) or (C) above, such dispute shall be subject to the dispute
resolution procedures in Section 2.5(e).
 
(g)  (i)  If the Closing occurs prior to the last day of any calendar quarter,
Purchaser shall prepare and submit all royalty reports and pay all royalties
payable under Assumed Contracts with respect to sales of LEUKINE for the whole
of such calendar quarter. Seller shall, within thirty (30) days of the end of
such calendar quarter, provide Purchaser information reasonably necessary for
Purchaser to determine Seller’s obligations for royalties incurred during that
portion of the calendar quarter prior to the Closing. Purchaser shall invoice
Seller for Seller’s share of the quarterly royalty payment amount (less
Pre-Estimated Credit to be given to Seller pursuant to Section 2.5(g)(ii)
hereof) within forty-five (45) days after the end of such calendar quarter.
Seller shall pay the amounts owed by Seller and indicated on such invoice within
thirty (30) days after receipt thereof.
 
(ii)  Seller shall be entitled to a credit from Purchaser for royalties prepaid
by Seller prior to the Closing under the Assumed Contracts but attributable to
sales of LEUKINE by Purchaser subsequent to the Closing (the “Actual Credit”).
Seller shall calculate a pre-estimate of such credit (the “Pre-Estimated
Credit”) in accordance with the following formula:
 
A x (B – C)
 
where:
 
A is equal to net sales of LEUKINE (as “net sales” is defined in each applicable
Assumed Contract under which prepaid royalties have been paid (in each case a
“Royalty Agreement”)) in the year 2002 up to and including the Closing Date;



22



--------------------------------------------------------------------------------

 
B is equal to the royalty rate(s) applicable under the Royalty Agreements
calculated on the basis of actual net sales of LEUKINE in the year 2002 up to
and including the Closing Date; and
 
C is equal to the royalty rate(s) applicable to the Royalty Agreements
calculated on the basis of estimated net sales of LEUKINE for the entire
calendar year 2002 of $[*].
 
Seller shall, within thirty (30) days of the end of the calendar quarter in
which the Closing occurs, deliver to Purchaser a statement setting out the
amount of the Pre-Estimated Credit and the basis for Seller’s calculation
thereof. Within 60 days after the end of calendar year 2002, Purchaser shall
calculate the amount of the Actual Credit based on actual net sales of LEUKINE
in calendar year 2002. If the adjustment results in an additional reimbursement
of prepaid royalties due to Seller, such reimbursement shall be made within 90
days after the end of calendar year 2002. If the Actual Credit exceeds the
Pre-Estimated Credit, Purchaser shall pay to Seller the difference. If the
Pre-Estimated Credit exceeds the Actual Credit, Seller shall pay to Purchaser
the difference. Any amount payable under the two preceding sentences will be
paid within thirty (30) days of receipt of invoice.
 
(h)  Once IMS Pipeline data (or such other pharmaceutical industry report
service data as Purchaser and Seller shall agree if IMS Pipeline data is not
available) is available for the calendar month in which the Closing occurs,
Purchaser and Seller shall reasonably cooperate to agree, on the basis of IMS
Pipeline data, on the number of months of inventory that is in wholesaler and
distributor inventory as of the date selected by IMS Pipeline to measure
wholesaler and distributor inventory for the calendar month in which the Closing
occurs (the “Closing Inventory”). If the Closing Inventory is greater than [*]
(the “Upper Inventory Limit”), then Seller shall remit to Purchaser an amount
equal to (A) the Closing Inventory; less (B) the Upper Inventory Limit;
multiplied by (C) [*]. Once Purchaser and Seller have agreed to the items in
this Section 2.5(h), if any amount is owing from Seller to Purchaser, Purchaser
shall invoice Seller for such amount. Purchaser’s invoice for such amount shall
not be submitted to Seller until at least thirty (30) days have elapsed
following the Closing Date. Seller shall pay Purchaser’s invoice in accordance
with the payment terms set forth in Section 2.5(d). If Purchaser and Seller are
unable to agree on any matter arising under this Section 2.5(h), such dispute
shall be subject to the dispute resolution procedures in Section 2.5(e).
 
(i)  If Seller is legally required or is authorized by Purchaser to pay any
amounts under this Section 2.5 that are the obligation of Purchaser, Seller
shall invoice Purchaser and Purchaser shall reimburse Seller in a manner
consistent with Section 2.5(d).
 
SECTION 2.6  Nonassignable Assets.
 
Nothing in this Agreement, nor the consummation of the transactions contemplated
hereby, shall be construed as an attempt or agreement to assign or transfer any
Conveyed Asset (including any Assumed Contract) to Purchaser which by its terms
or by Law is nonassignable without the consent of a third party or is cancelable
by a third party in the event of an assignment or transfer (a “Nonassignable
Asset”), unless and until such consent shall have been obtained. To the extent
permitted by applicable Law and by the terms of the applicable

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



23



--------------------------------------------------------------------------------

Nonassignable Asset, such Nonassignable Asset shall be held, as of and from the
Closing, by Seller or Seller Sub for the benefit and burden of Purchaser and the
covenants and obligations thereunder shall be fully performed by Purchaser on
Seller’s or Seller Sub’s behalf (to the extent such covenants and obligations
are Assumed Liabilities) and all rights (to the extent such rights are Conveyed
Assets) existing thereunder shall be for Purchaser’s account. To the extent
permitted by applicable Law and by the terms of the applicable Nonassignable
Asset, Seller or Seller Sub shall take or cause to be taken, at Purchaser’s
expense, such actions as Purchaser may reasonably request which are required to
be taken or appropriate in order to provide Purchaser with the benefits and
burdens of the Nonassignable Asset. Seller or Seller Sub shall promptly pay over
to Purchaser the net amount (after expenses and taxes) of all payments received
by it in respect of all Nonassignable Assets.
 
SECTION 2.7    Risk of Loss.
 
Until the Closing, Seller shall bear the risk of any loss or damage to the
Conveyed Assets from fire, casualty or any other occurrence. Following the
Closing, Purchaser shall bear the risk of any loss or damage to the Conveyed
Assets from fire, casualty or any other occurrence.
 
SECTION 2.8    Subsidiaries.
 
(a)  Purchaser shall, upon ten (10) Business Days prior written notice to
Seller, have the right to designate one or more of its wholly-owned direct or
indirect Subsidiaries (each, a “Designated Purchaser Subsidiary”) to purchase
all or any of the Conveyed Assets or assume all or any of the Assumed
Liabilities or enter into the Bothell Facility Lease or the Sublease so long as
Purchaser shall remain liable for all of its liabilities and obligations
hereunder, under the Related Instruments and under the Intellectual Property
Transfer Agreements; provided, however, that Purchaser shall not be permitted to
make such a designation if such designation would, or would reasonably be
expected to, (w) result in any material costs, or any material liabilities, to
Seller or its Subsidiaries, (x) materially delay or prevent the consummation of
the transactions contemplated hereby, (y) materially adversely affect the
obtaining of consents and approvals in connection with the transactions
contemplated hereby (or require that material consents and approvals be
resolicited) or (z) otherwise cause the conditions to Closing set forth in
Article VI hereof to not be satisfied.
 
(b)  Notwithstanding anything in Section 5.1 to the contrary, Seller shall, upon
ten (10) Business Days prior written notice to Purchaser, have the right to
transfer any assets related to the Business (including the Excluded Assets) to a
wholly-owned direct or indirect Subsidiary of Seller; provided, however, that
(1) Seller shall remain liable for all of its liabilities and obligations
hereunder, under the Related Instruments and under the Intellectual Property
Transfer Agreements, (2) Purchaser shall have the opportunity to review and
comment on the documents effecting such transfer and (3) such documents shall be
reasonably satisfactory to Purchaser in form and substance; provided further,
that Seller shall not be permitted to transfer such assets if such transfer
would, or would reasonably be expected to, (w) result in any material costs, or
any material liabilities, to Purchaser or its Subsidiaries, (x) materially delay
or prevent the consummation of the transactions contemplated hereby, (y)
materially adversely affect the obtaining of consents and approvals in
connection with the transactions contemplated hereby (or



24



--------------------------------------------------------------------------------

require that material consents and approvals be resolicited) or (z) otherwise
cause the conditions to Closing set forth in Article VI hereof to not be
satisfied.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Purchaser as follows:
 
SECTION 3.1  Organization.
 
Each of Seller and Seller Sub is a corporation duly organized and validly
existing under the Laws of the State of Washington and has paid all excise taxes
required by the Washington Department of Revenue. Seller and Seller Sub have the
requisite power and authority to own, lease and operate the Conveyed Assets and
to conduct the Business as it is now being conducted, and are duly qualified and
in good standing to do business as a foreign corporation or organization in each
jurisdiction where such qualification is necessary to own, lease or operate the
Conveyed Assets or conduct the Business as it is now being conducted, except
where the failure to have such power and authority, or to be so qualified or in
good standing, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Affiliate of Seller, other than
Seller Sub (and other than employees of Seller or its Subsidiaries), is
presently or has in the past engaged in the research, development,
manufacturing, marketing or sale of LEUKINE or the operation or conduct of the
Business.
 
SECTION 3.2  Authority.
 
Seller and, to the extent applicable, Seller Sub have the requisite power and
authority to execute and deliver this Agreement and the Related Instruments, to
perform their obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Related Instruments and the consummation by Seller and Seller
Sub of such transactions have been duly authorized by all requisite corporate
action on the part of Seller and Seller Sub and no other authorization of Seller
or Seller Sub or Seller’s shareholders is required to authorize the execution
and delivery of this Agreement or the Related Instruments or the consummation of
the transactions contemplated hereby or thereby. This Agreement has been validly
executed and delivered by Seller and constitutes, and each Related Instrument
that is to be executed and delivered by Seller or Seller Sub will constitute
when executed and delivered by Seller or Seller Sub, a legal, valid and binding
obligation of Seller or Seller Sub enforceable against Seller or Seller Sub in
accordance with its terms.
 
SECTION 3.3  No Conflict; Required Filings and Consents.
 
(a)  Except as set forth in Section 3.3(a) of the Seller Disclosure Letter, the
execution and delivery of this Agreement by Seller do not, and the execution and
delivery of the Related Instruments will not, and the performance by Seller and
Seller Sub of their respective obligations under this Agreement and the Related
Instruments will not, (i) conflict with or violate any provision of Seller’s or
Seller Sub’s articles of incorporation or Seller’s or Seller Sub’s bylaws, or
(ii) assuming that all consents, approvals, authorizations and Permits described
in



25



--------------------------------------------------------------------------------

Section 3.3(b) have been obtained and that all filings and notifications
described in Section 3.3(b) have been made and any waiting periods thereunder
have terminated or expired, conflict with or violate any Law applicable to
Seller or Seller Sub or by which any of the Conveyed Assets is bound, or (iii)
assuming that all consents, approvals, authorizations and Permits described in
Section 3.3(b) have been obtained and that all filings and notifications
described in Section 3.3(b) have been made and any waiting periods thereunder
have terminated or expired, require any consent or approval under, result in any
breach of, any loss of any benefit under or constitute a change of control or
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any right of termination, modification,
acceleration or cancellation of, or result in the creation of a Lien or other
encumbrance on any Conveyed Asset or any Contract, except, with respect to
clauses (ii) and (iii), for any such conflicts, violations, consents, approvals,
breaches, losses, changes in control, defaults, rights, Liens or other
occurrences which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or materially increase the cost to
Purchaser of consummating the transactions contemplated hereby or by any of the
Related Instruments or subject Purchaser or any of its Affiliates to any
criminal or material civil liability.
 
(b)  The execution and delivery of this Agreement by Seller and the Related
Instruments by Seller and Seller Sub do not, and the performance of this
Agreement and the Related Instruments by Seller and Seller Sub and the
consummation of the transactions contemplated hereby and thereby will not,
require any consent, approval, authorization or Permit of, or filing with or
notification to, any Governmental Entity, except (i) under the HSR Act, to the
extent necessary, (ii) as set forth on Section 3.3(b) of the Seller Disclosure
Letter, (iii) for those requirements which become applicable to Seller or Seller
Sub as a result of the specific regulatory status of Purchaser or any of its
Affiliates (as opposed to any other third party) or as a result of any other
facts that specifically relate to the business or activities in which Purchaser
or any of its Affiliates (as opposed to any other third party) is or proposes to
be engaged and (iv) where the failure to obtain such consents, approvals,
authorizations or Permits, or to make such filings or notifications, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or materially increase the cost to Purchaser of consummating the
transactions contemplated hereby or by any of the Related Instruments or subject
Purchaser or any of its Affiliates to any criminal or material civil liability.
 
SECTION 3.4    Permits; Compliance With Law.
 
(a)  Section 2.1(a)(viii) of the Seller Disclosure Letter sets forth a true and
complete list of all authorizations, licenses, permits, certificates, approvals,
consents, confirmations, orders, waivers and clearances of Governmental Entities
(including all authorizations under the Federal Food, Drug and Cosmetic Act of
1938, as amended (the “FDCA”) and the Public Health Services Act, and the
regulations of the United States Food and Drug Administration (the “FDA”)
promulgated thereunder) (each, a “Permit”) necessary for Seller and Seller Sub
to own, lease and operate the Conveyed Assets and to carry on the Business as it
is being conducted as of the date hereof (the “Required Permits”). Except as set
forth on Section 3.4(a) of the Seller Disclosure Letter, (i) Seller or Seller
Sub is in possession of all Required Permits, (ii) the Business has been and is
conducted in compliance with all Required Permits and Laws applicable to the
Business or by which any Conveyed Asset is bound or affected, (iii) all Required
Permits are valid and in full force and effect, (iv) since January 1,



26



--------------------------------------------------------------------------------

1998, no Governmental Entity has served written notice upon Seller or Seller Sub
that Seller or Seller Sub, the Business or the Conveyed Assets were or are in
violation of any Law or Required Permit in any jurisdiction where the Business
is conducted and, to the knowledge of Seller, there are no grounds for the same,
and (v) since January 1, 1998, neither Seller nor Seller Sub has received
written notice from any Governmental Entity that there are any circumstances
existing which would lead to any loss of any Required Permit or refusal to renew
any Required Permit on terms not substantially less advantageous, in the
aggregate, to Seller or Seller Sub than the terms of those Required Permits
currently in force, except, in the case of each of clauses (i) through (v)
above, for such notices, violations, grounds, circumstances and losses which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set forth in Section
3.4(a) of the Seller Disclosure Letter, there are no outstanding orders,
injunctions or decrees of any Governmental Entity that apply to the Conveyed
Assets that restrict the ownership, disposition or use of the Conveyed Assets by
Seller or Seller Sub or the conduct of the Business by Seller or Seller Sub, in
each case, in any material respect.
 
(b)  (i)  Except as set forth on Section 3.4(b)(i) of the Seller Disclosure
Letter, Seller has prepared and submitted each BLA and IND to the FDA in
compliance, in all material respects, with all applicable Laws. Each BLA has
been approved by, and, since January 1, 1998, through to the date hereof,
neither Seller nor Seller Sub has received any notice in writing from any
Governmental Entity which has, or reasonably should have, led Seller or Seller
Sub to believe that any BLA is not currently in good standing with the FDA.
Since January 1, 1998, through to the date hereof, no IND has been the subject
of a clinical hold notice from the FDA, and since January 1, 1998, through to
the date hereof, neither Seller nor Seller Sub has received any notice in
writing from any Governmental Entity which has, or reasonably should have, led
Seller or Seller Sub to believe that any currently active IND is not currently
in good standing with the FDA. To Seller’s knowledge, since January 1, 1998,
Seller has filed with the FDA all material notices, supplemental applications
and annual or other reports required to be filed by Seller, including adverse
experience reports, with respect to each BLA and IND which is material to the
conduct of the Business. To Seller’s knowledge, with respect to each BLA that
has been approved by the FDA and each IND, the applicant for such BLA or IND, as
applicable, and all Persons performing operations on behalf of Seller covered by
such BLA or IND, as applicable, acted in compliance in all material respects
with all applicable Laws, including the FDCA, the Public Health Service Act, and
applicable FDA regulations, including 21 C.F.R. Parts 312 et seq., and 21 C.F.R.
Parts 600 et seq., respectively, and in all material respects with the terms and
conditions of each such BLA and IND.
 
(ii)  Except as set forth on Section 3.4(b)(ii) of the Seller Disclosure Letter,
since January 1, 1998 through to the date hereof: (A) Seller has not received
any notice in writing that any Governmental Entity (including the FDA) has
commenced, or threatened to, initiate any action to withdraw its approval or
request the recall, market withdrawal or replacement of LEUKINE, or commenced or
threatened to initiate any action to enjoin production of LEUKINE at any
facility; and (B) Seller has not issued a “Dear Doctor” letter and there has not
been any occurrence of any product recall, market withdrawal or replacement
conducted by or on behalf of Seller with respect to LEUKINE.



27



--------------------------------------------------------------------------------

 
(iii)  To Seller’s knowledge, all manufacturing operations currently conducted
by Seller or Seller Sub relating to the manufacturing of LEUKINE are being
conducted in compliance in all material respects with applicable current good
manufacturing practices as set forth in 21 C.F.R. Parts 210, 211, and 610.
 
(iv)  Seller has made available to Purchaser copies of all material (A) reports
of inspection observations generated between January 1, 1998 and the date
hereof, (B) establishment inspection reports generated between January 1, 1998
and the date hereof and (C) warning letters as well as any other documents
received by Seller from the FDA between January 1, 1998 and the date hereof, in
each case, relating to LEUKINE or arising out of the conduct of the Business
that assert ongoing material lack of compliance with any applicable Laws
(including those of the FDA) by Seller.
 
SECTION 3.5  Financial Information.
 
Section 3.5 of the Seller Disclosure Letter contains a true and complete copy of
certain unaudited special purpose financial information (the “Financial
Information”) relating to the Business for the twelve months ended December 31,
1999, 2000 and 2001. The Financial Information was derived from the books and
records of Seller and its Subsidiaries. The sales, cost of goods sold and
research and development expenses as set forth in such Financial Information
have been calculated in accordance with Seller’s historical accounting practices
consistently applied, which are in accordance with GAAP, except, in each case,
as set forth in Section 3.5 of the Seller Disclosure Letter. The sales and
marketing expense and general and administrative expense as set forth in such
Financial Information have been calculated in accordance with Seller’s
historical accounting practices consistently applied and are based on
assumptions and other information set forth in Section 3.5 of the Seller
Disclosure Letter. Except as set forth in Section 3.5 of the Seller Disclosure
Letter, the Financial Information fairly presents, in all material respects, in
accordance with the methodologies described in Section 3.5 of the Seller
Disclosure Letter, the operating results of the Business for the years ended
December 31, 1999, 2000 and 2001.
 
SECTION 3.6  Absence of Certain Changes or Events.
 
(a)  Except as set forth on Section 3.6(a) of the Seller Disclosure Letter,
since December 31, 2001, there has not been any change, event, development,
effect or occurrence that has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(b)  Except as set forth in Section 3.6(b) of the Seller Disclosure Letter,
since December 31, 2001 to the date of this Agreement, Seller has conducted the
Business in the ordinary course consistent with past practice, and neither
Seller nor Seller Sub has, with respect to the Business or any of the Conveyed
Assets:
 
(i)  subjected any of the Conveyed Assets to any material Liens, other than
Permitted Liens;
 
(ii)  sold, transferred, leased, subleased, licensed or otherwise disposed of,
to any third party, any material Conveyed Assets (other than Intellectual
Property) or other



28



--------------------------------------------------------------------------------

material properties or material assets (other than Intellectual Property)
necessary for the conduct of the Business, except for sales of inventory and the
disposition of obsolete equipment in the ordinary course of business consistent
with past practice;
 
(iii)  sold, licensed or sublicensed or otherwise transferred any rights to any
third party under (i) any Conveyed Intellectual Property or (ii) any
Intellectual Property that is the subject of the Intellectual Property Transfer
Agreements or the Intellectual Property License Agreement, other than in the
case of Intellectual Property subject to the Intellectual Property License
Agreement, transfers that would be permitted by the Intellectual Property
License Agreement;
 
(iv)  entered into any Assumed Contract or accelerated, cancelled, modified or
terminated any Assumed Contract, in each case, which is material to the
Business, other than in the ordinary course of business consistent with past
practice;
 
(v)  assigned any duties and/or responsibilities to any Other Employee, which
employee, but for such assignment, would have been classified as an Employee;
 
(vi)  increased benefits payable to Employees under existing severance, change
of control or termination pay policies or employment agreements, or increased
compensation, bonus or other benefits payable to Employees, other than in
accordance with normal, recurring compensation increases and as required under
any Seller Benefit Plans;
 
(vii)  surrendered, revoked or otherwise terminated any Required Permit, except
in connection with any renewal or reissuance of any such Required Permit;
 
(viii)  incurred Assumed Liabilities, other than in the ordinary course of
business consistent with past practice;
 
(ix)  waived, released or assigned any material rights, which rights, but for
such waiver, release or assignment, would have been classified as Conveyed
Assets, other than in the ordinary course of business consistent with past
practice;
 
(x)  experienced any material damage, destruction or casualty loss (whether or
not covered by insurance) with respect to any material Conveyed Asset other than
as a result of ordinary wear and tear;
 
(xi)  delayed or postponed the payment of any Assumed Liability outside the
ordinary course of business consistent with past practice; or
 
(xii)  agreed, whether in writing or otherwise, to do any of the foregoing,
except as expressly contemplated by this Agreement.
 
SECTION 3.7  Title to Assets; Sufficiency of Assets.
 
(a)  Seller (or Seller Sub) has, and at the Closing Seller (or Seller Sub) will
deliver to Purchaser, good and valid title to or, in the case of leased or
licensed assets, a valid and



29



--------------------------------------------------------------------------------

binding leasehold interest in or license to or rights under (as the case may
be), all of the Conveyed Assets free and clear of all Liens, other than
Permitted Liens.
 
(b)  The Conveyed Assets and the rights of Purchaser under the Intellectual
Property Transfer Agreements and the Intellectual Property License Agreement
include all tangible assets and Intellectual Property (other than the Excluded
Software) that are necessary for the conduct of the Business immediately
following the Closing in substantially the same manner as currently conducted by
Seller and Seller Sub, except for (i) the assets that will be used in connection
with providing services under the Transitional Services Agreement, (ii) the real
property that is the subject of the Sublease or the Bothell Facility Lease,
(iii) Employees that are not Transferred Employees and (iv) the Excluded Assets.
For purposes of this Agreement, the term “Excluded Software” means any (i)
Software listed on Section 3.9(h) of the Seller Disclosure Letter which does not
constitute Conveyed Intellectual Property and (ii) software that is readily
purchasable or licensable and which has not been modified in a manner material
to the use or function thereof (other than through user preferences).
 
(c)  Each item of equipment which is a Conveyed Asset (other than equipment set
forth on Section 2.1(a)(ii)(B) of the Seller Disclosure Letter) is in good
operating condition for the purposes for which it is currently being used,
subject to ordinary wear and tear and has been maintained in all material
respects in accordance with generally accepted industry practice, but is
otherwise being transferred on a “where is” and, as to condition, “as is” basis,
including with respect to the Software used in connection with such equipment.
Each item of equipment set forth on Section 2.1(a)(ii)(B) of the Seller
Disclosure Letter is being transferred on a “where is” and, as to condition, “as
is” basis, including with respect to the Software used in connection with such
equipment.
 
(d)  The items of equipment located in Rooms 346 and 348 of the third floor of
Seller’s microbial facility at 51 University Street, Seattle, Washington are not
used in the conduct of the Business as conducted as of the date hereof. The
items of equipment which constitute Excluded Assets (other than equipment that
is used only for administrative or clerical services) are not necessary for the
conduct of Business as conducted as of the date hereof.
 
(e)  Except as set forth on Section 3.7(e) of the Seller Disclosure Letter,
since January 1, 1999 through to the date hereof, Seller has not experienced any
out-of-stock or back-order situation of LEUKINE finished product.
 
SECTION 3.8   Material Contracts.
 
(a)  Section 3.8(a) of the Seller Disclosure Letter sets forth a list of each
Assumed Contract that exists as of the date hereof and falls within any of the
following categories: (i) Contracts pursuant to which payments were made to
Seller and Seller Sub in excess of $1,000,000 with respect to the Business
during the year ended December 31, 2001 or pursuant to which Seller and Seller
Sub are required to be paid in excess of $1,000,000 with respect to the Business
for the year ending December 31, 2002, (ii) Contracts pursuant to which Seller
and Seller Sub paid in excess of $500,000 with respect to the Business during
the year ended December 31, 2001 or pursuant to which Seller and Seller Sub are
required to make payments in excess of $500,000 with respect to the Business for
the year ending December 31,



30



--------------------------------------------------------------------------------

2002, (iii) Contracts establishing joint ventures or partnerships relating to
the Business, (iv) Contracts containing covenants which materially limit the
freedom of Seller or Seller Sub or (from and after the Closing) Purchaser to
operate the Business in any geographic area, or which contain a covenant of
Seller or Seller Sub or (from and after the Closing) Purchaser not to compete in
any material respect in the conduct of the Business, (v) Contracts between
Seller or Seller Sub and any of Seller’s other Affiliates, (vi) Contracts
requiring royalty or similar payments in excess of $500,000 with respect to the
Business during the year ended December 31, 2001 or that require payments in
excess of $500,000 with respect to the Business during the year ending December
31, 2002, (vii) Contracts for the sale by Seller or Seller Sub of any Conveyed
Asset (other than sales of LEUKINE in the ordinary course of business) or the
grant of any preferential rights to purchase any Conveyed Asset (other than
sales of LEUKINE in the ordinary course of business), (viii) Contracts relating
to LEUKINE or the Business with any Governmental Entity, (ix) Contracts for the
performance of clinical trials of LEUKINE for which Seller is the sponsor, (x)
to Seller’s knowledge, material Contracts the purpose of which are primarily the
research or development of LEUKINE for the treatment of [*] and (xi) to Seller’s
knowledge, material Contracts the purpose of which are primarily the development
of formulations of LEUKINE.
 
(b)  No Employment Agreement exists as of the date hereof, and no Employee was a
party to any Employment Agreement at any time during the three years preceding
the date hereof.
 
(c)  To the knowledge of Seller, each of the Assumed Contracts set forth in
Section 3.8(a) of the Seller Disclosure Letter is valid, binding and in full
force and effect, except to the extent such Assumed Contract has expired in
accordance with its terms between the date hereof and the Closing Date. Except
as set forth on Section 3.8(c) of the Seller Disclosure Letter, Seller and
Seller Sub (as the case may be) and, to the knowledge of Seller, any other party
thereunder, has performed in all material respects the obligations required to
be performed by such party under the Assumed Contracts set forth in Section
3.8(a) of the Seller Disclosure Letter. Neither Seller nor Seller Sub is in
material breach or default under any Assumed Contract set forth in Section
3.8(a) of the Seller Disclosure Letter and, to the knowledge of Seller, no other
party to any Assumed Contract set forth on Section 3.8(a) of the Seller
Disclosure Letter (with or without the lapse of time or the giving of notice, or
both) in material breach or default thereunder. Since January 1, 1998 through to
the date hereof, neither Seller nor Seller Sub has received any written notice
of the intention of any party to terminate any Assumed Contract set forth in
Section 3.8(a) of the Seller Disclosure Letter. Complete and correct copies of
all Assumed Contracts (and amendments thereto), in each case, in effect on the
date hereof, have been made available to Purchaser or its representatives.
 
(d)  (i)  Section 1.1(a)(i) of the Seller Disclosure Letter sets forth all
Contracts in effect on the date hereof pursuant to which any third party
purchases LEUKINE from Seller or Seller Sub, (ii) Section 1.1(a)(ii) of the
Seller Disclosure Letter sets forth all Contracts in effect on the date hereof
pursuant to which Seller or Seller Sub purchases any materials from any third
party for use in connection with the manufacture of LEUKINE, (iii) Section
1.1(a)(iii) of the Seller Disclosure Letter sets forth all Contracts in effect
on the date
 

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



31



--------------------------------------------------------------------------------

hereof relating to any clinical trial involving LEUKINE, (iv) Section 1.1(a)(iv)
of the Seller Disclosure Letter sets forth all Contracts in effect on the date
hereof constituting material transfer agreements involving the transfer of
LEUKINE, (v) Section 1.1(a)(v) of the Seller Disclosure Letter sets forth all
Contracts in effect on the date hereof relating to the marketing of LEUKINE or
educational matters relating to the Business, (vi) Section 1.1(a)(vi) of the
Seller Disclosure Letter sets forth all Contracts in effect on the date hereof
relating to the manufacture (including fill or finish) of LEUKINE, (vii) Section
1.1(a)(vii) of the Seller Disclosure Letter sets forth all Contracts in effect
on the date hereof constituting confidentiality agreements involving LEUKINE,
(viii) Section 1.1(a)(viii) of the Seller Disclosure Letter sets forth all
Contracts in effect on the date hereof involving any royalty, licensing or
similar arrangement involving LEUKINE, (ix) Section 1.1(a)(ix) of the Seller
Disclosure Letter sets forth all Contracts in effect on the date hereof pursuant
to which any services are provided to Seller or Seller Sub with respect to
LEUKINE or the Business, including consultation agreements, and (x) Section
1.1(a)(x) of the Seller Disclosure Letter sets forth all Contracts in effect on
the date hereof pursuant to which any third party collaborates with Seller or
Seller Sub in the performance of research or development of LEUKINE or the
Business.
 
(e)  Section 1.1(c) of the Seller Disclosure Letter sets forth all Dual Use
Contracts in effect on the date hereof.
 
SECTION 3.9  Conveyed Intellectual Property.
 
Except as set forth in Section 3.9 of the Seller Disclosure Letter:
 
(a)  Seller owns the Conveyed Intellectual Property and owns or has a valid
right to grant the licenses granted under the Intellectual Property that is the
subject of the Intellectual Property License Agreement free and clear of all
Liens other than Permitted Liens;
 
(b)  The Conveyed Intellectual Property and the Intellectual Property that is
the subject of the Intellectual Property License Agreement have been duly
maintained, in all material respects, and have not been cancelled, expired or
abandoned, and Section 2.1(a)(iv) of the Seller Disclosure Letter sets forth a
list of all jurisdictions in which such Intellectual Property is registered or
in which registrations for such Intellectual Property are pending and all
registration and application numbers;
 
(c)  As of the date hereof, Seller has not received written notice from any
third party regarding any actual or potential infringement or misappropriation
by Seller of any Intellectual Property of such third party relating to the
Conveyed Assets or any Intellectual Property that is the subject of the
Intellectual Property Transfer Agreements or the Intellectual Property License
Agreement, and Seller has no knowledge of any reasonable basis for such a claim
against Seller;
 
(d)  As of the date hereof, none of the Conveyed Intellectual Property or the
Intellectual Property that is the subject of the Intellectual Property Transfer
Agreements or the Intellectual Property License Agreement has expired or been
declared invalid, in whole or in part, by any Governmental Entity. As of the
date hereof, there are no currently ongoing interferences, oppositions,
reissues, reexaminations or other proceedings involving any of the



32



--------------------------------------------------------------------------------

patents or patent applications set forth on Section 2.1(a)(iv) of the Seller
Disclosure Letter, including ex parte and post-grant proceedings, in the United
States Patent and Trademark Office or in any foreign patent office or similar
administrative agency;
 
(e)  Seller has not received written notice from any third party regarding any
assertion or claim challenging the validity of any Conveyed Intellectual
Property or any Intellectual Property that is the subject of the Intellectual
Property Transfer Agreements or the Intellectual Property License Agreement, and
Seller has no knowledge of any reasonable basis for such a claim;
 
(f)  To the knowledge of Seller, as of the date hereof, no third party is
misappropriating, infringing, diluting or violating any Conveyed Intellectual
Property or any Intellectual Property that is the subject of the Intellectual
Property Transfer Agreements or the Intellectual Property License Agreement;
 
(g)  (i) All Intellectual Property that is the subject of the Assignment of
Intellectual Property or the Intellectual Property License Agreement, to the
extent confidential, has been maintained in confidence by Seller in all material
respects in accordance with commercially reasonable protection procedures, (ii)
all former and current employees of Seller or any of its Subsidiaries who
primarily worked in the Business have executed and delivered to Seller a
proprietary information agreement restricting such person’s right to disclose
proprietary information of Seller or any of its Subsidiaries with respect to the
Business, (iii) all former and current employees of Seller or any of its
Subsidiaries and all former and current agents, consultants, collaborators and
independent contractors who have contributed to or participated in the
conception or development of the Intellectual Property that is the subject of
the Assignment of Intellectual Property or the Intellectual Property License
Agreement (“Personnel”) have executed and delivered to the Seller a proprietary
information agreement restricting such Person’s right to disclose proprietary
information of Seller or any of its Subsidiaries with respect to the Business
and (iv) all Personnel either (1) have been party to a “work-for-hire”
arrangement or agreement with the Seller, in accordance with all applicable
Laws, that has accorded Seller full, effective, exclusive and original ownership
of all tangible and intangible property thereby arising or (2) have executed
appropriate instruments of assignment in favor of Seller or as assignee that
have conveyed to Seller full, effective and exclusive ownership of all tangible
and intangible property thereby arising. To Seller’s knowledge, no Personnel has
any claim against Seller or any of its Subsidiaries in connection with such
Personnel’s involvement in the conception or development of any Intellectual
Property that is the subject of the Assignment of Intellectual Property or the
Intellectual Property License Agreement, and no such claim has been asserted or,
to the knowledge of Seller, is threatened. To Seller’s knowledge, none of
Seller’s officer’s or employees has any patents issued or applications pending
for any device, process, design or invention of any kind now used or necessary
for the conduct of the Business, which patents or applications have not been
assigned to Seller, with such assignment duly recorded in the United States
Patent and Trademark Office;
 
(h)  Except for web site content related to the Business, the Software embedded
in hardware included in the Conveyed Assets, Software used solely for general
and administrative purposes, and except as listed in Section 3.9(h) of the
Seller Disclosure Letter, no Software is necessary for the conduct of Business
as conducted as of the date hereof; and



33



--------------------------------------------------------------------------------

 
(i)  [*].
 
Bothell Facility.
 
(j)  Except for (i) Permitted Liens, (ii) defects in title or encumbrances which
do not impair the current use of the Bothell Facility in any material respect or
(iii) those encumbrances set forth on Exhibit C to the Bothell Facility Lease,
Seller has good and marketable fee simple title to the Bothell Facility.
Complete and correct copies of all such encumbrances specified in the foregoing
clause (iii), and any amendments thereto, have been made available to Purchaser.
 
(k)  The buildings, structures and improvements included in the Bothell Facility
are in all material respects structurally sound and are in all material respects
in reasonable operating condition and repair (subject to ordinary wear and tear)
and are adequate for the uses to which they are currently being put. As of the
date hereof, neither Seller nor Seller Sub have received written notification
from any Governmental Entity that it is in violation of any applicable and
material building, zoning, subdivision, health or other law, ordinance or
regulation with respect to the Bothell Facility or any encumbrance affecting
title to the Bothell Facility.
 
(l)  Seller has a current, valid certificate of occupancy (“CO”) or equivalent
thereof for the Bothell Facility and Seller uses the Bothell Facility in
conformity, in all material respects, with such CO. As of the date hereof, (i)
no proceeding is pending or, to the knowledge of Seller, threatened regarding
the revocation or limitation of any CO applicable to the Bothell Facility and
(ii) Seller has no knowledge of any reasonable basis or grounds for any such
revocation or limitation regarding the Bothell Facility.
 
(m)  As of the date hereof, no fact or condition exists which would prohibit
adequate rights of access to and from the Bothell Facility from and to public
highways and roads, and Seller has not received written notice of any pending or
threatened restriction or denial, governmental or otherwise, upon such ingress
and egress which would materially adversely affect the use of the Bothell
Facility as used as of the date hereof.
 
(n)  As of the date hereof, Seller has not received written notice that the
Bothell Facility is subject to any pending suit for condemnation or other taking
by any Governmental Entity or other Person, and to the knowledge of Seller, no
such condemnation or other taking is threatened or contemplated.
 
SECTION 3.10  Environmental Matters
 
(a)  Except as set forth on Section 3.11 of the Seller Disclosure Letter and
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:
 
(i)  Seller and Seller Sub, to the extent related to any property or facility
owned, leased or operated by Seller in the conduct of the Business (the
“Properties”),

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



34



--------------------------------------------------------------------------------

have obtained those Permits required by Environmental Law and necessary for the
conduct of the Business, and Seller and Seller Sub are in compliance with such
Permits and other requirements of applicable Environmental Laws;
 
(ii)  Seller and Seller Sub, to the extent related to the Business or the
Properties, have not received any written notice from any Governmental Entity or
any other Person alleging a violation of, or liability under, any Environmental
Laws related to any matter which has not been fully resolved;
 
(iii)  there has been no Release of any Hazardous Materials at, on or under the
Properties, and the Properties do not contain any underground storage tanks or
surface impoundments containing any Hazardous Materials; and
 
(iv)  no notice, registration, reporting or other filing or investigation,
response or corrective action is required by Sellers or Seller Sub under any
Environmental Law in connection with, or as a result of, the execution and
delivery of this Agreement, or the consummation of the transactions contemplated
hereby.
 
(b)  Notwithstanding anything to the contrary contained in this Agreement, the
only representations and warranties given in this Agreement in respect of
environmental matters which are the subject of this Section 3.11 are those
contained in this Section 3.11, and none of the other representations and
warranties in this Agreement shall be deemed to constitute, directly or
indirectly, a representation or warranty in respect of such environmental
matters.
 
SECTION 3.11 Inventory.
 
(a)  Other than items covered by Seller’s inventory reserves, each item of
Inventory is (i) free of any material defect or deficiency, and (ii) is in good,
usable and currently marketable condition in the ordinary course of business
(subject, in the case of raw materials and work-in-process, to the completion of
the production process) and, at Closing, all materials on hand and
work-in-process will meet, in all material respects, all applicable governmental
and internal quality control standards.
 
(b)  The Initial Inventory Amount represents the value of the inventory of the
Business as of March 31, 2002 and was calculated from Seller’s financial systems
and is based upon the standard material, labor and burden costs of the
inventories of the Business (subject to customary reserves), applied by Seller,
determined in accordance with GAAP consistently applied; provided, that for
purposes of calculating the Initial Inventory Amount, the inventory of the
Business shall not include any inventory that, according to Seller’s inventory
policy, is (i) damaged, defective, unusable, unsaleable or which otherwise fails
to meet the requirements of Section 3.12(a) or (ii) finished goods with an
expiration date that as of March 31, 2002 is less than required by Seller’s
inventory policies in effect at such time.
 
SECTION 3.12  Employee Matters.
 
(a)  Section 3.13(a)(i) of the Seller Disclosure Letter contains a complete and
accurate list of the names of each Employee as of the date of this Agreement.
Seller has made available to Purchaser the following information with respect to
each such Employee: (i) date of



35



--------------------------------------------------------------------------------

hire and effective service date, (ii) job title or position held, (iii) base
salary or current wages, (iv) most recent bonus paid, aggregate annual
compensation for the Seller’s last fiscal year and current target or guaranteed
bonus, if any, (v) employment status (i.e., active or on leave or disability and
full-time or part-time), (vi) accrued unused vacation days and other time off
rights and the potential number of such days and rights such Employee may accrue
annually, (vii) whether such Employee is entitled to benefits under the
grandfathered provisions for Rhode Island Employees and (viii) any other
material terms and conditions of employment in regard to such Employee that are
not otherwise generally available to similarly situated employees. Section
3.13(a)(ii) of the Seller Disclosure Letter contains a complete and accurate
organization chart setting forth categories of Employees as of the date
specified on such list. Other than as disclosed in Section 3.13(a)(iii) of the
Seller Disclosure Letter or as contemplated by Section 5.8, none of the
Transferred Employees (i) is as of the date hereof covered by any union,
collective bargaining agreement or other similar labor agreement, (ii) has any
loan from Seller or any ERISA Affiliates, (iii) has received from Seller or any
of its ERISA Affiliates any discretionary severance or any severance under any
formal or informal policy or practice, and neither Seller nor any of its ERISA
Affiliates has agreed to provide any Transferred Employee any such severance or
(iv) is, or at any time will become, entitled to any payment, benefit or right,
or any increased or accelerated payment, benefit or right as a result of (A)
such Transferred Employee’s termination of employment with Seller and/or one or
more of its Subsidiaries or any of their respective successors or (B) the
execution of this Agreement or the consummation of the transactions contemplated
hereby.
 
(b)  Section 3.13(b) of the Seller Disclosure Letter sets forth a true and
complete list of each “employee benefit plan” as defined in Section 3(3) of
ERISA and any other material plan, policy, program, practice, agreement,
understanding or arrangement, in each case, providing compensation or other
benefits to any Employee, maintained, sponsored or contributed to by Seller or
any ERISA Affiliate (each, a “Seller Benefit Plan”).
 
(c)  Neither Seller nor any of its ERISA Affiliates sponsors, maintains or
contributes to any “employee pension benefit plan” (as defined in Section (2) of
ERISA) that is subject to Title IV of ERISA or Section 412 of the Code, or any
“multiemployer plan” as defined in Section 3(37) of ERISA and there does not
exist as of the date of this Agreement, nor do any circumstances exist that
could result in, any Employee Benefits Liability that could reasonably be
expected to become a liability of Purchaser and/or one or more of its Affiliates
on or following the Closing Date.
 
(d)  Except as required by Law or as set forth on Section 3.13(d) of the Seller
Disclosure Letter, no Seller Benefit Plan provides any medical, disability or
life insurance benefits to any Employees after termination of employment.
 
(e)  As of the date hereof, Seller has not, to its knowledge, employed (and, to
its knowledge, has not hired a contractor or consultant that has employed) any
Person in the conduct of the Business who during the term of such employment was
debarred by the FDA or, to the knowledge of Seller, any Person who during the
term of such employment was the subject of an FDA debarment investigation or
proceeding.



36



--------------------------------------------------------------------------------

 
SECTION 3.13  Litigation.
 
(a)  Section 3.14(a) of the Seller Disclosure Letter sets forth a list as of the
date of this Agreement of each pending or threatened suit, claim, action,
proceeding or investigation against Seller or Seller Sub and as to which Seller
or Seller Sub has been contacted in writing by the plaintiff or claimant or by
their counsel, arising out of the conduct of the Business or against or
affecting any Conveyed Asset and that (i) seeks damages in excess of $100,000 or
(ii) seeks any material injunctive relief. To the knowledge of Seller, except as
set forth in Section 3.14(a) of the Seller Disclosure Letter, as of the date
hereof, none of Seller or any of its Affiliates is a party or subject to or in
default in any material respect under any judgment, order, injunction or decree
applicable to the conduct of the Business or any Conveyed Asset or Assumed
Liability.
 
(b)  Except as set forth in Section 3.14(b) of the Seller Disclosure Letter, as
of the date hereof, there is not any suit, claim, action, proceeding or
investigation by Seller or Seller Sub pending and as to which Seller or Seller
Sub has sent any letter or other written notice to any Person or such Person’s
counsel to the effect that Seller or Seller Sub intends to initiate any suit,
claim, action, proceeding or investigation against any other Person, in each
case, arising out of the conduct of the Business and that (i) seeks material
damages or (ii) seeks any material injunctive relief.
 
(c)  Except as set forth in Section 3.14(c) of the Seller Disclosure Letter,
none of the suits, claims, actions, proceedings or investigations listed in
Section 3.14(a) of the Seller Disclosure Letter as to which there is at least a
reasonable possibility of adverse determination would have, if so determined,
individually or in the aggregate, a Material Adverse Effect.
 
(d)  Except as set forth in Section 3.14(d) of the Seller Disclosure Letter, as
of the date hereof, there is no suit, claim, action, proceeding or investigation
pending or, to the knowledge of Seller, threatened against Seller or Seller Sub
which challenges the transactions contemplated by this Agreement and would be
reasonably expected to prevent or materially delay the performance of this
Agreement by Seller or consummation of the transactions contemplated hereby.
 
SECTION 3.14  Brokers.
 
No broker, finder or investment banker (other than Merrill Lynch & Co., all fees
of which shall be paid by Seller in connection with the transactions
contemplated hereby) is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller.
 
SECTION 3.15  Disclosure.
 
As of the date hereof, Seller has made available to Purchaser all material
written information in existence as of the date hereof which Seller has
knowledge of concerning the safety, efficacy, side effects or toxicity of
LEUKINE, associated with or derived from any clinical use, studies,
investigations or tests of LEUKINE in all indications for which LEUKINE



37



--------------------------------------------------------------------------------

has been approved by the FDA or, with respect to [*] indications for LEUKINE,
studied by Seller or Seller Sub.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller as follows:
 
SECTION 4.1  Organization.
 
Purchaser is a stock corporation duly organized and validly existing under the
Laws of The Federal Republic of Germany. Purchaser has the requisite power and
authority to own, lease and operate its properties and to conduct its business
as it is now being conducted.
 
SECTION 4.2  Authority.
 
Purchaser has the requisite power and authority to execute and deliver this
Agreement and the Related Instruments, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the Related Instruments and the
consummation by Purchaser of such transactions have been duly authorized by all
requisite corporate action on the part of Purchaser and no other authorization
of Purchaser or its shareholders is required to authorize the execution and
delivery of this Agreement or the Related Instruments or the consummation of the
transactions contemplated hereby or thereby. This Agreement has been validly
executed and delivered by Purchaser and constitutes, and each Related Instrument
that is to be executed and delivered by Purchaser will constitute when executed
and delivered by Purchaser, a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms.
 
SECTION 4.3  No Conflict; Required Filings and Consents.
 
(a)  The execution and delivery of this Agreement by Purchaser do not, and the
execution and delivery of the Related Instruments will not, and the performance
by Purchaser of its obligations under this Agreement and the Related Instruments
will not, (i) conflict with or violate any provision of the Satzung of
Purchaser, (ii) assuming that all consents, approvals, authorizations and
Permits described in Section 4.3(b) have been obtained and that all filings and
notifications described in Section 4.3(b) have been made and any waiting periods
thereunder have terminated or expired, conflict with or violate any Law
applicable to Purchaser or by which any property or asset of Purchaser is bound
or (iii) assuming that all consents, approvals, authorizations and Permits
described in Section 4.3(b) have been obtained and that all filings and
notifications described in Section 4.3(b) have been made and any waiting periods
thereunder have terminated or expired, require any consent or approval under,
result in any breach of, any loss of any benefit under or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any right of termination, modification, acceleration or
cancellation of, or result in the creation of a Lien or other encumbrance on any
contract to which Purchaser is a party or any property or asset of Purchaser,
except, with respect

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



38



--------------------------------------------------------------------------------

to clauses (ii) and (iii), for any such conflicts, violations, consents,
approvals, breaches, losses, defaults, rights, Liens or other occurrences which
would not, individually or in the aggregate, reasonably be expected to prevent
or materially delay the performance of this Agreement by Purchaser.
 
(b)  The execution and delivery of this Agreement and the Related Instruments by
Purchaser do not, and the performance of this Agreement and the Related
Instruments by Purchaser and the consummation of the transactions contemplated
hereby and thereby will not, require any consent, approval, authorization or
Permit of, or filing with or notification to, any Governmental Entity, except
(i) under the HSR Act, to the extent necessary, (ii) for those requirements
which become applicable to Purchaser as a result of the specific regulatory
status of Seller or any of its Affiliates (as opposed to any other third party)
or as a result of any other facts that specifically relate to the Business or
any Conveyed Asset or the business or activities in which Seller or any of its
Affiliates (as opposed to any other third party) is or proposes to be engaged,
and (iii) where failure to obtain such consents, approvals, authorizations or
Permits, or to make such filings or notifications, would not, individually or in
the aggregate, reasonably be expected to prevent or materially delay the
performance or consummation of this Agreement by Purchaser.
 
SECTION 4.4  Litigation.
 
As of the date hereof, there is no suit, claim, action, proceeding or
investigation pending or, to the knowledge of Purchaser, threatened against
Purchaser, which challenges the transactions contemplated by this Agreement and
would be reasonably expected to prevent or materially delay the performance of
this Agreement by Purchaser or consummation of the transactions contemplated
hereby.
 
SECTION 4.5  Financing.
 
At Closing, Purchaser will have sufficient funds available in cash to pay the
Initial Purchase Price and all other amounts payable by Purchaser at the Closing
and, if required, to pay the Purchase Price Adjustment.
 
SECTION 4.6  Brokers.
 
No broker, finder or investment banker (other than Dresdner Kleinwort
Wasserstein, all fees of which shall be paid by Purchaser in connection with the
transactions contemplated hereby) is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Purchaser.
 
SECTION 4.7  Investigation by Purchaser.
 
Purchaser has conducted its own independent review and analysis of the Conveyed
Assets, the Assumed Liabilities and the Business and the Intellectual Property
that is the subject of the Intellectual Property Transfer Agreements and the
Intellectual Property License Agreement and acknowledges that Purchaser has been
provided access to the personnel, properties, premises and records of Seller
relating to the Conveyed Assets, the Assumed



39



--------------------------------------------------------------------------------

Liabilities and the Business and the Intellectual Property that is the subject
of the Intellectual Property Transfer Agreements and the Intellectual Property
License Agreement for such purpose. In entering into this Agreement, Purchaser
has relied solely upon the express representations and warranties of Seller set
forth in Article III of this Agreement and in the Related Instruments (if any)
and the covenants of Seller set forth in this Agreement and in the Related
Instruments and Purchaser’s own investigation and analysis. Purchaser
acknowledges that, except as set forth in Article III of this Agreement and in
the Related Instruments, none of Seller or any of its Affiliates (including in
the case of Seller, for purposes of this Section 4.7 only, Wyeth and Amgen Inc.
and their respective Affiliates) or any of their respective directors, officers,
employees, Affiliates, agents, advisors or representatives makes any
representation or warranty, either express or implied, as to the accuracy or
completeness of any of the information provided or made available to Purchaser
or any of its Affiliates or any of their respective directors, officers,
employees, Affiliates, agents, advisors or representatives. Purchaser
acknowledges that, except as expressly set forth in the representations and
warranties in Article III of this Agreement and in the Related Instruments (if
any): (i) there are no representations or warranties by Seller of any kind,
express or implied, with respect to the Business, the Conveyed Assets or the
Assumed Liabilities and the Intellectual Property that is the subject of the
Intellectual Property Transfer Agreements and the Intellectual Property License
Agreement, and (ii) that Purchaser is purchasing the Conveyed Assets “where is”
and “as is” and “with all faults”. Without limiting the generality of the
foregoing, except as expressly set forth in the representations and warranties
in Article III of this Agreement and in the Related Instruments (if any), THERE
ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.
 
ARTICLE V
 
COVENANTS
 
SECTION 5.1  Conduct of the Business.
 
(a)  During the period from the date hereof to the Closing, except as set forth
in Section 5.1 of the Seller Disclosure Letter or as otherwise permitted by the
terms of this Agreement and except as may be required under Law, or unless
Purchaser shall otherwise agree, Seller shall, and shall cause Seller Sub to,
conduct the Business in the usual, regular and ordinary course in substantially
the same manner as previously conducted and use, and cause Seller Sub to use,
commercially reasonable efforts to keep intact the Business and preserve the
relationships of the Business with customers, suppliers, licensors, licensees,
distributors, regulatory authorities and other third parties, in each case, who
are material to the Business. Without limiting the generality of the foregoing,
and except as set forth in Section 5.1 of the Seller Disclosure Letter or as
otherwise permitted by the terms of this Agreement and except as may be required
under Law, from the date of this Agreement to the Closing, without the prior
written consent of Purchaser, neither Seller nor Seller Sub shall:
 
(i)  subject any Conveyed Asset to any Lien, other than Permitted Liens;



40



--------------------------------------------------------------------------------

 
(ii)  sell, transfer, lease, sublease, license or otherwise dispose of, or grant
any option or rights in, to or under, any Conveyed Assets (other than
Intellectual Property), except for the sale of inventory and the disposition of
obsolete equipment in the ordinary course of business consistent with past
practice;
 
(iii)  sell, license or sublicense, or otherwise transfer any rights to any
third party under, (A) any Conveyed Intellectual Property or (B) any
Intellectual Property that is the subject of the Intellectual Property License
Agreement, other than sales, licenses, sublicenses or other transfers of
Intellectual Property referred to in this clause (B) that would not be
inconsistent with the exclusive license to be granted to Purchaser under such
Intellectual Property License Agreement;
 
(iv)  enter into any Contract that would have been required to be set forth on
Section 3.8(a) of the Seller Disclosure Letter if such Contract had existed as
of the date hereof, or terminate, extend or amend any Assumed Contract set forth
on Section 3.8(a) of the Seller Disclosure Letter other than extensions and
immaterial amendments in the ordinary course of business consistent with past
practice; provided however, that Purchaser shall not unreasonably withhold or
delay its consent, if Seller requests the consent of Purchaser, in connection
with the matters in this Section 5.1(a)(iv);
 
(v)  enter into any Employment Agreement or increase the compensation or
benefits provided to any Designated Employee, or otherwise modify any of the
terms or conditions of any Designated Employee’s employment, other than as may
be required under the terms of any Seller Benefit Plan;
 
(vi)  (A) abandon or terminate any clinical trials with respect to LEUKINE
sponsored by Seller relating to [*], mucositis or melanoma, other than for
safety concerns or in accordance with the terms of existing arrangements with
respect to such clinical trials, or (B) terminate Seller’s support of clinical
trials sponsored by clinical investigators with respect to LEUKINE;
 
(vii)  (A) commence any new clinical trials with respect to LEUKINE sponsored by
Seller or (B) make any commitment not set forth on Section 5.1(a)(vii)(B) of the
Seller Disclosure Letter to sponsor or support a new clinical trial with respect
to LEUKINE;
 
(viii)  modify, amend, terminate or permit the lapse of any lease of, or
reciprocal easement agreement, operating agreement or other agreement relating
to, the real property subject to the Sublease or the Bothell Facility Lease,
except modifications or amendments associated with renewals of existing leases
in the ordinary course of business consistent with past practice with respect to
which modifications or amendments Purchaser shall have the right to reasonably
participate;
 
(ix)   engage in any practice which is intended to increase, or should
reasonably be expected to have the effect of increasing, the levels of inventory
of LEUKINE in the distributor or wholesaler channels above historic levels or
the levels of LEUKINE sales (including lowering prices, increasing discounts,
rebates, allowances and warranties, or making

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



41



--------------------------------------------------------------------------------

more favorable return, credit, chargeback or other trade practices or policies),
in each case, other than in the ordinary course of business consistent with past
practice or in response to changes in market prices or other terms of sale or
the trade practices or policies of competitors of Seller;
 
(x)  abandon any patents or patent filings or any litigation seeking to enforce
Seller’s interest in any Intellectual Property that is the subject of the
Assignment of Intellectual Property or the Intellectual Property License
Agreement; or
 
(xi)   agree, whether in writing or otherwise, to do any of the foregoing set
forth in clauses (i) through (x) above.
 
(b)   Until the Closing, Seller shall, and shall cause Seller Sub to, use
commercially reasonable efforts to:
 
(i)   upon any material damage, destruction or loss to any tangible Conveyed
Asset, apply any and all proceeds received with respect thereto to the prompt
repair, replacement and restoration thereof to the condition of such Conveyed
Asset before such event or, if required, to such other (better) condition as may
be required by applicable Law;
 
(ii)   maintain its level and quality of inventories in the ordinary course of
business consistent with past practice;
 
(iii)   maintain in all material respects its levels of productivity, yield and
lot success rate in manufacturing LEUKINE; and maintain compliance with GMP
guidelines, including conducting preventative maintenance of process equipment
and utility systems; and
 
(iv)   maintain its entire master cell bank and working cell bank in connection
with LEUKINE, as well as any available product-specific antibodies, under
appropriate storage conditions.
 
(c)   Until the Closing, Seller shall consult from time to time with Purchaser,
at its request, with respect to material developments in the Business.
 
SECTION 5.2  Access to Information; Confidentiality; Cooperation.
 
(a)   After the date hereof and prior to the Closing, Seller shall permit
Purchaser and its Subsidiaries and their authorized representatives to have
reasonable access during normal business hours, upon reasonable prior notice to
Seller, to the Conveyed Assets, to the real property that is the subject of the
Sublease or the Bothell Facility Lease and to Seller’s and Seller Sub’s
personnel, the Assumed Contracts and the Tax returns and the books and records
of Seller and Seller Sub to the extent relating to the Conveyed Assets, the
Assumed Liabilities or the Business (including historical performance data, but
excluding personnel records to the extent prohibited by law or, after the
written list specifying the Designated Employees is delivered pursuant to
Section 5.8(a), with respect to non-Designated Employees), and Seller shall
furnish promptly to Purchaser such information in Seller’s or Seller Sub’s
possession concerning the Conveyed Assets, the Assumed Liabilities or the
Business as Purchaser may reasonably request; provided, however, that any such
access shall be conducted in such a manner as not to unreasonably interfere with
the operation of the Business.



42



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Seller need not disclose to Purchaser any
information: (i) relating to pricing or other matters that are highly sensitive
if (A) providing such portions of documents or information, in the opinion of
Seller’s counsel, might reasonably result in antitrust difficulties for Seller
and (B) Seller designates such information as “outside counsel and retained
experts only” and discloses such information to Purchaser’s outside counsel and
retained experts or (ii) which Seller is prohibited from disclosing by
applicable Law or by a confidentiality agreement with a third party if, in the
case of a confidentiality agreement, Seller has used commercially reasonable
efforts to obtain the consent of such third party to such disclosure. If any
material is withheld by Seller pursuant to the immediately preceding sentence,
Seller shall inform Purchaser as to the general nature of what is being
withheld. Seller may redact such portions of its books and records that do not
relate to the Conveyed Assets, the Assumed Liabilities and the Business.
 
(b)   Information disclosed to Purchaser pursuant to this Agreement (including
in the Seller Disclosure Letter) shall be held as Evaluation Material (as
defined in the Confidentiality Agreement, dated as of February 4, 2002, by and
between Seller and Berlex Laboratories, Inc. (the “Confidentiality Agreement”))
and shall be subject to the Confidentiality Agreement and Purchaser, in
accordance therewith, shall cause its Representatives (as defined in the
Confidentiality Agreement) to treat as Evaluation Material all of the
information provided by Seller pursuant to this Agreement; provided, that
Purchaser and its Representatives may use such information for any purpose
contemplated by this Agreement or the Related Instruments (i.e., Purchaser is
not limited to using such information solely for purposes of determining whether
or not to enter into this Agreement). Effective upon the Closing, the
Confidentiality Agreement shall terminate only with respect to the use and
maintenance of the Evaluation Material (other than with respect to information
deemed Evaluation Material under Section 4.1 of the Intellectual Property
License Agreement). Effective upon Closing, upon written request of Purchaser,
from time to time, Seller shall (at Purchaser’s cost and expense) use reasonable
efforts to enforce Seller’s rights with respect to the use and maintenance of
the Evaluation Material relating to the Business under all other confidentiality
agreements between Seller and any potential purchaser of the Business that were
entered into in contemplation of the sale of the Business. Seller shall not
waive or release its rights under such confidentiality agreements with respect
to the use and maintenance of such Evaluation Material with respect to the
Business.
 
(c)   Following the Closing, Seller shall implement procedures to keep
confidential (including from Amgen and its Subsidiaries), and cause its
Affiliates and its and their officers, directors and employees to keep
confidential, all information relating to the Business, except as required by
Law; provided, however, that neither Seller nor its Affiliates nor their
officers, directors and employees shall be required to implement procedures with
respect to maintaining such information confidential which are more stringent
than the procedures Seller (or its successors) has generally adopted with
respect to maintaining its own information confidential; provided, further, that
the provisions of this Section 5.2(c) shall not apply to information which is or
becomes generally available to the public other than as a result of a disclosure
by Seller or its Affiliates or its or their officers, directors or employees.
Seller shall not, and shall cause its Affiliates and its and their officers,
directors or employees not to, disseminate any such information other than to
those employees of Seller who have a business need to have access to such
information (i) in connection with the preparation of Seller’s accounting
records, (ii) in connection with the preparation of any Tax Returns or with any
Tax



43



--------------------------------------------------------------------------------

audits, (iii) in connection with any suit, claim, action, proceeding or
investigation relating to the Conveyed Assets, the Assumed Liabilities or the
Business or (iv) in connection with any required regulatory filing relating to
LEUKINE; provided that Seller shall not, and shall cause its Affiliates and its
and their officers, directors and employees not to, transmit any information
relating to pricing or discounting by Purchaser to Seller’s or its Affiliates’
marketing, sales or customer contracting employees for any reason.
 
(d)   Following the Closing, for so long as such information is retained by
Purchaser (which shall be for a period of at least eight (8) years), Purchaser
shall permit Seller and its authorized representatives to have reasonable access
and duplicating rights during normal business hours, upon reasonable prior
notice to Purchaser, to the books and records included in the Conveyed Assets
and, subject to the second proviso of Section 5.2(f), the employees of Purchaser
or its Subsidiaries, to the extent that such access may reasonably be required:
(i) in connection with the preparation of Seller’s accounting records or with
any audits, (ii) in connection with the preparation of any Tax Returns or with
any tax audits, (iii) in connection with any suit, claim, action, proceeding or
investigation relating to the Conveyed Assets, the Assumed Liabilities or the
Business, or (iv) in connection with any required regulatory filing relating to
LEUKINE; provided that Seller shall reimburse Purchaser promptly for all
reasonable and necessary out-of-pocket costs and expenses incurred by Purchaser
in connection with any such request. Notwithstanding the foregoing, Purchaser
need not disclose to Seller any information: (i) relating to pricing or other
matters that are highly sensitive if (A) providing such portions of documents or
information, in the opinion of Purchaser’s counsel, might reasonably result in
antitrust difficulties for Purchaser and (B) Purchaser designates such
information as “outside counsel and retained experts only” and discloses such
information to Seller’s outside counsel and retained experts or (ii) which
Purchaser is prohibited from disclosing by applicable Law or by a
confidentiality agreement with a third party if, in the case of a
confidentiality agreement, Purchaser has used commercially reasonable efforts to
obtain the consent of such third party to such disclosure. If any material is
withheld by Purchaser pursuant to the immediately preceding sentence, Purchaser
shall inform Seller as to the general nature of what is being withheld.
 
(e)   Following the Closing, for so long as such information is retained by
Seller (which shall be for a period of at least eight (8) years), Seller shall
permit Purchaser and its authorized representatives to have reasonable access
and duplicating rights during normal business hours, upon reasonable prior
notice to Seller, to the books, records and, subject to the second proviso of
Section 5.2(g), personnel to the extent relating to the Conveyed Assets, the
Assumed Liabilities or the Business, to the extent such access may reasonably be
required: (i) in connection with the preparation of Purchaser’s accounting
records or with any audits, (ii) in connection with the preparation of any Tax
Returns or with any tax audits, (iii) in connection with any suit, claim,
action, proceeding or investigation relating to the Conveyed Assets, the Assumed
Liabilities or the Business or (iv) in connection with any required regulatory
filing relating to the Conveyed Assets, the Assumed Liabilities or the Business;
provided, that Purchaser shall reimburse Seller promptly for all reasonable and
necessary out-of-pocket costs and expenses incurred by Seller in connection with
any such request. Notwithstanding the foregoing, Seller need not disclose to
Purchaser any information: (i) relating to pricing or other matters that are
highly sensitive if (A) providing such portions of documents or information, in
the opinion of Seller’s counsel, might reasonably result in antitrust
difficulties for Seller and



44



--------------------------------------------------------------------------------

(B) Seller designates such information as “outside counsel and retained experts
only” and discloses such information to Purchaser’s outside counsel and retained
experts; or (ii) which Seller is prohibited from disclosing by applicable Law or
by a confidentiality agreement with a third party if, in the case of a
confidentiality agreement, Seller has used commercially reasonable efforts to
obtain the consent of such third party to such disclosure. If any material is
withheld by Seller pursuant to the immediately preceding sentence, Seller shall
inform Purchaser as to the general nature of what is being withheld. Seller may
redact such portions of such books and records that do not relate to the
Conveyed Assets, the Assumed Liabilities or the Business.
 
(f)   Purchaser shall, and shall instruct its employees to, at Seller’s request,
cooperate with Seller as may be reasonably required in connection with the
investigation and defense of any suit, claim, action, proceeding or
investigation relating to the Conveyed Assets, the Assumed Liabilities or the
Business that is brought against Seller or any of its Affiliates at any time
after the Closing; provided, however, that Seller shall reimburse Purchaser
promptly for all reasonable out-of-pocket costs and expenses incurred by
Purchaser in connection with any such request; provided, further, that Seller
shall not be permitted to have access to any employee to the extent such access
would cause such employee to be unavailable to Purchaser during Purchaser’s
normal business hours for more than twenty (20) hours in the aggregate.
 
(g)   Seller shall, and shall instruct its employees to, at Purchaser’s request,
cooperate with Purchaser as may be reasonably required in connection with the
investigation and defense of any suit, claim, action, proceeding or
investigation relating to the Conveyed Assets, the Assumed Liabilities or the
Business that is brought against Purchaser or any of its Affiliates at any time
after the Closing; provided, however, that Purchaser shall reimburse Seller
promptly for all reasonable out-of-pocket costs and expenses incurred by Seller
in connection with any such request; provided, further, that Purchaser shall not
be permitted to have access to any employee to the extent such access would
cause such employee to be unavailable to Seller during Seller’s normal business
hours for more than twenty (20) hours in the aggregate.
 
SECTION 5.3  Appropriate Action; Consents; Filings.
 
(a)   Subject to Section 5.3(d) hereof, Seller and Purchaser shall use their
reasonable best efforts to take, or cause to be taken, all appropriate action,
and do, or cause to be done, all things necessary, proper or advisable under
applicable Law or otherwise to consummate and make effective the transactions
contemplated by this Agreement as promptly as practicable, including to: (i)
obtain from Governmental Entities any consents, licenses, permits, waivers,
approvals, authorizations or orders required (A) to be obtained by Seller or
Purchaser of any of their Affiliates to consummate the transactions contemplated
by this Agreement or (B) to avoid any action or proceeding by any Governmental
Entity (including those in connection with the HSR Act to the extent necessary)
in connection with the authorization, execution and delivery of this Agreement
and to permit the consummation of the transactions contemplated hereby to occur
as soon as reasonably possible and (ii) promptly make all necessary filings, and
thereafter make any other required submissions, with respect to this Agreement
required under (A) the HSR Act, to the extent necessary, (B) the FDCA or (C) any
other applicable Law. Seller and Purchaser shall cooperate with each other in
connection with the taking of all actions referenced in the preceding sentence,
including providing (i) such reasonable assistance as the other party may
request in connection with its preparation of any required filings or
submissions and



45



--------------------------------------------------------------------------------

(ii)  copies of all such filings and submissions to the non-filing party and its
advisors prior to filing or submission and, if requested, to accept all
reasonable additions, deletions or changes suggested in connection therewith.
Seller and Purchaser may, as each deems reasonably advisable and necessary,
designate any competitively sensitive information provided to the other under
this Section 5.3(a) as “outside counsel only.” Such information shall be given
only to outside counsel of the recipient. In addition, Purchaser and Seller may
redact any information from such documents shared with the other party or its
counsel that is not pertinent to the subject matter of the filing or submission.
 
(b)  Without limiting Sections 5.3(a) or 5.3(c), but subject to Section 5.3(d):
 
(i)  Purchaser and Seller shall as promptly as practicable following the
execution and delivery of this Agreement, file with the United States Federal
Trade Commission and the United States Department of Justice the notification
and report form required for the transactions contemplated hereby, if
applicable, and any supplemental information requested in connection therewith
pursuant to the HSR Act and promptly provide to the Federal Trade Commission
such information as may be requested by the Federal Trade Commission, and shall
cause their respective officers and employees to respond to any information or
other requests from the Federal Trade Commission (including complying with
requests for in-person meetings), in connection with the Federal Trade
Commission’s review of this Agreement and the Related Instruments and the
transactions contemplated hereby and thereby;
 
(ii)  Purchaser and Seller shall provide information reasonably requested by the
landlord of Seller’s 51 University Street facility or any of such landlord’s
lenders in order to consummate the transactions contemplated by the Sublease;
 
(iii)  Seller shall use its reasonable best efforts to [*] on behalf of
Purchaser;
 
(iv)  Seller shall (A) permit Purchaser and its Subsidiaries to correspond and
meet with the FDA to discuss the acquisition by one of Purchaser’s Subsidiaries
of each BLA and IND and the transfer of manufacturing and distribution of
LEUKINE to one of Purchaser’s Subsidiaries, (B) use its reasonable efforts to
include Purchaser in any discussions with the FDA regarding any BLA or IND, (C)
if reasonably requested by Purchaser, upon reasonable notice, attend meetings or
conference calls involving Purchaser or one of its Subsidiaries and the FDA
related to any of the foregoing and (D) reasonably cooperate with Purchaser in
endeavoring to have the FDA agree to the transfer of each BLA and IND to one of
Purchaser’s Subsidiaries and to Purchaser’s Subsidiaries becoming the
manufacturer and distributor of LEUKINE as of the Closing Date;
 
(v)  Purchaser and Seller shall use their reasonable best efforts to cooperate
to obtain the written consents and Permits required by Section 6.2(e); and
 
(vi)  (A)  at such time as Purchaser shall reasonably request, Seller shall
request a pre-Closing inspection of Seller’s facilities involved in researching,
developing, manufacturing, marketing and selling of LEUKINE by the Washington
State Board of Pharmacy

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



46



--------------------------------------------------------------------------------

 
and shall notify Purchaser of the date and results of such inspection; (B)
Seller shall cooperate with Purchaser and provide such information and documents
as Purchaser reasonably requests, and such access to Seller’s facilities as
Purchaser reasonably requests, in connection with Purchaser’s application for an
In-State Wholesaler/Manufacturer License from the Washington State Board of
Pharmacy; and (C) in connection with Purchaser’s application for such license,
Purchaser may disclose to the Board of Pharmacy the proposed acquisition of
LEUKINE by Purchaser and the identity of the facilities to be used by Purchaser
in connection with Purchaser’s researching, developing, manufacturing, marketing
and selling of LEUKINE.
 
(c)  Without limiting Sections 5.3(a) or 5.3(b), but subject to Section 5.3(d),
Purchaser and Seller shall use their respective reasonable best efforts to
obtain, or to cause to be obtained, any consent, substitution, approval or
amendment required to assign or transfer any Conveyed Asset to Purchaser and to
novate all obligations and liabilities that constitute Assumed Liabilities and
to obtain in writing the unconditional release of Seller and its Affiliates with
respect to Assumed Liabilities so that, in any such case, Purchaser shall be
solely responsible for the Assumed Liabilities.
 
(d)  Notwithstanding anything in this Agreement to the contrary (including
paragraphs (a), (b) and (c) of this Section 5.3 and Section 5.4), (i) neither
Seller nor its Affiliates (including, for purposes of this Section 5.3(d) only,
Wyeth and Amgen Inc. and their respective Affiliates) nor Purchaser nor its
Affiliates shall be required to (A) pay any material consideration to any Person
or (B) reimburse the other party (or any of its Affiliates) for any costs or
expenses of such other party (or any of its Affiliates) incurred in connection
with Section 2.6 or paragraphs (a), (b) and (c) of this Section 5.3 and (ii)
neither Purchaser nor its Affiliates nor Seller nor its Affiliates shall be
required to (A) commit to any divestitures, licenses or hold separate or similar
arrangements with respect to its assets or conduct of business arrangements,
whether as a condition to obtaining any approval from a Governmental Entity or
any other Person or for any other reason or (B) commence any litigation.
Purchaser shall not, and shall cause its Representatives (as defined in the
Confidentiality Agreement) not to, contact any suppliers to, or customers of,
the Business, counterparties (other than Seller or Seller Sub) to any Assumed
Contracts, or any Governmental Entity in connection with or pertaining to the
transactions contemplated by this Agreement or any of the Related Instruments
prior to Purchaser and Seller consulting in good faith with each other with
respect to the approach to be taken by Purchaser with respect to such Persons,
unless Seller shall give its prior written consent (which shall not be
unreasonably withheld); it being understood that Purchaser will need to contact
all customers of and suppliers to the Business prior to the Closing, and
Purchaser must be able to comply with its obligations under Sections 5.3(a), (b)
and (c).
 
SECTION 5.4  Further Assurances.
 
From time to time following the Closing, Seller and Purchaser shall, and shall
cause their respective Affiliates to, execute, acknowledge and deliver all such
further conveyances, notices, assumptions, releases and acquittances and such
other instruments, and shall take such further actions, as may be necessary or
appropriate to assure fully to Purchaser and its respective successors or
assigns, all of the properties, rights, titles, interests, estates, remedies,
powers and privileges intended to be conveyed to Purchaser under this Agreement
and the Related Instruments and to assure fully to Seller and its Affiliates and
their successors and assigns, the



47



--------------------------------------------------------------------------------

assumption of the liabilities and obligations intended to be assumed by
Purchaser under this Agreement, and to otherwise make effective the transactions
contemplated hereby and by the Related Instruments.
 
SECTION 5.5  Tax Matters.
 
(a)  Purchaser and Seller shall share equally any Transaction Taxes imposed in
connection with the transfer of the Conveyed Assets, the assumption of the
Assumed Liabilities and the execution or performance of any of the Related
Instruments and the Intellectual Property Transfer Agreements, provided that the
aggregate amount of such Transaction Taxes do not exceed $[*]. Any such
Transaction Taxes in excess of $[*] shall be paid by Seller.
 
(b)  As promptly as practicable following the Closing, all state and local real
and personal property Taxes, assessments and similar ad valorem obligations
(“Property Taxes”) that are past due or have become due and payable in the
normal course of business upon any of the Conveyed Assets on or before the
Closing Date will be paid by Seller together with any penalty or interest
thereon. As soon as practicable after Property Taxes for a taxable period
beginning before and ending after the Closing Date become due and owing and, to
the extent such Taxes are paid by Seller, Purchaser shall pay to Seller the
amount of such Property Taxes for which Purchaser is liable under this Section
5.5(b). For purposes of Section 5.5, all Property Taxes levied with respect to
the Conveyed Assets for a taxable period that includes (but does not end on) the
Closing Date shall be apportioned between Seller and Purchaser based upon the
number of days of such period on or prior to the Closing Date and the number of
days of such period after the Closing Date.
 
(c)  Except as otherwise provided in Section 5.5(a), Seller shall pay all Taxes
relating to the operation or ownership of the Business or the Conveyed Assets
regardless of when due and payable, (i) with respect to all taxable periods
ending on or prior to the Closing Date and (ii) with respect to all taxable
periods beginning before the Closing Date and ending after the Closing Date, but
only with respect to the portion of such period up to and including the Closing
Date.
 
(d)  Except as otherwise provided in Section 5.5(a), Purchaser shall pay all
Taxes relating to the operation or ownership of the Business or the Conveyed
Assets, regardless of when due and payable, (i) with respect to all taxable
periods beginning after the Closing Date and (ii) with respect to all taxable
periods beginning before the Closing Date and ending after the Closing Date, but
only with respect to the portion of such periods commencing after the Closing
Date.
 
(e)  After the Closing Date, refunds of Taxes paid by Seller that are
attributable to periods ending on or before the Closing Date or to the
Pre-Transfer Period shall be for the account of Seller. Purchaser shall take
such actions as reasonably requested by Seller to obtain such refunds and shall
deliver to Seller any such refunds immediately upon receipt thereof. All refunds
of Taxes paid by Purchaser attributable to periods beginning after the Closing
Date or to the Post-Transfer Period shall be for the account of Purchaser.

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



48



--------------------------------------------------------------------------------

 
(f)  At the Closing, Purchaser shall provide Seller with a “State of Washington
Resale Certificate,” form number 27-0020, for the Inventory and a “State of
Washington Manufacturer’s Sales and Use Tax Exemption Certificate,” form number
27-0021, to the extent applicable. To the extent that the transfer of the
Inventory originates in Washington, the receipt of the Inventory will occur, to
the extent possible, outside Washington to comply with Washington Administrative
Code 458-20-193.
 
(g)  In connection with the transfer of the Conveyed Assets and the assumption
of the Assumed Liabilities pursuant to the terms of this Agreement, Purchaser
shall either (i) remit the portion of any resulting retail sales Tax for which
Purchaser is responsible pursuant to Section 5.5(a) directly to Seller or (ii)
provide Seller with documentation of payment of the required use Tax, which may
include (but not be limited to) a copy of the “Washington State Excise Tax
Return” or a “Use Tax Return” form.
 
(h)  Seller shall deliver to Purchaser at the Closing a certificate in form and
substance consistent with Treasury Regulations Section 1.1445-2(b)(2)(iii)(B),
duly executed and acknowledged, certifying that neither Seller nor Seller Sub is
a foreign person for purposes of the Foreign Investment in Real Property Tax
Act.
 
(i)  Purchaser shall not file a notice of acquisition with the Washington State
taxing authority under Section 82-32-140 of the Revised Code of Washington with
respect to the transactions contemplated hereby.
 
SECTION 5.6  Publicity.
 
Except as otherwise required by applicable Law or applicable stock exchange
requirements, prior to the Closing, neither Purchaser nor Seller shall, and each
of them shall cause their respective Affiliates, representatives and agents not
to, issue or cause the publication of any press release or public announcement
with respect to the transactions contemplated by this Agreement without the
express prior approval of the other party, which approval shall not be
unreasonably withheld or delayed; provided, that each of Seller and Purchaser
may make any public statement in response to questions by the press, analysts,
investors or those attending industry conferences or financial analyst calls, or
issue press releases, so long as any such public statement or press release is
not inconsistent with prior public disclosures, press releases or public
statements approved by the other party pursuant to this Section 5.6 and which do
not reveal non-public information about the other party. The parties hereto
agree to issue a joint press release in the form which has previously been
agreed to by both parties, to announce the execution of this Agreement. The
parties agree to issue a joint press release, reasonably acceptable to both
parties, to announce the Closing and, except as required by applicable Law or
applicable stock exchange requirements, not to issue any press release or make
any other public statement inconsistent with such press release.
 
SECTION 5.7  Certain Provisions Relating to the Transfer.
 
(a)  In the event that record or beneficial ownership or possession of any asset
or liability of Seller or its Affiliates (other than the Conveyed Assets and the
Assumed Liabilities) has been transferred to Purchaser on or after the Closing
Date, Seller and Purchaser



49



--------------------------------------------------------------------------------

 
shall reasonably cooperate with each other and Purchaser shall use its
reasonable best efforts to transfer, or cause to be transferred, to Seller such
asset or liability; and, pending such transfer to Seller, Purchaser shall hold
such asset or liability and provide to Seller all of the benefits and
liabilities associated with the ownership and operation of such asset or
liability and, accordingly, Purchaser shall cause such asset or liability to be
operated or retained as may reasonably be instructed by Seller, all at Seller’s
expense.
 
(b)  Except in respect of Nonassignable Assets (which are the subject of Section
2.6 hereof), in the event that record or beneficial ownership or possession of
any Conveyed Asset or any Assumed Liability has not been transferred to
Purchaser on the Closing Date, Seller and Purchaser shall reasonably cooperate
with each other and Seller shall use its reasonable best efforts to transfer, or
cause to be transferred to Purchaser, such Conveyed Asset or Assumed Liability;
and pending such transfer to Purchaser, Seller shall hold such Conveyed Asset or
Assumed Liability and, provide to Purchaser all of the benefits and liabilities
associated with the ownership and operation of such Conveyed Asset or Assumed
Liability and, accordingly, Seller shall cause such Conveyed Asset or Assumed
Liability to be operated or retained as may reasonably be instructed by
Purchaser, all at Purchaser’s expense.
 
(c)  Seller and Seller Sub shall not destroy, surrender possession of or
otherwise dispose of any of the books, records, literature, lists or any other
written or recorded information of Seller and Seller Sub conveyed pursuant to
Section 2.1(a)(vii) until Seller delivers such information pursuant to Section
2.4(d).
 
SECTION 5.8  Transferred Employees.
 
(a) Prior to the Closing, Purchaser shall offer, or cause to be offered,
employment, effective as of the date specified in the last sentence of Section
5.8(i), to each Employee who is identified by Purchaser in a written list
delivered to Seller not later than May 31, 2002 (each, a “Designated Employee”).
Such offer of employment shall be on terms and conditions comparable (but not
necessarily identical) to those terms and conditions of employment applicable to
such Employees immediately prior to the Closing. Employees who accept such offer
of employment with Purchaser as of the Closing are referred to herein as the
“Transferred Employees.” Seller shall before the Closing (i) identify those
service providers in relation to the Business who qualify as independent
contractors and any temporary agency agreements covering services related to the
Business and (ii) at Purchaser’s election, assist Purchaser in retaining the
services provided by such contractors and under such agreements. For a period of
one year immediately following the Closing, neither Purchaser nor any of its
Subsidiaries nor any of their respective successors shall employ, or engage as a
consultant or independent contractor, any Designated Employee who does not
become a Transferred Employee. From the date hereof until the date on which
Purchaser has provided Seller with a written notice identifying the Designated
Employees pursuant to this Section 5.8(a), Seller shall ensure that no Employee
is transferred to any business unit of Seller or any of its Subsidiaries or
ERISA Affiliates to the extent such transfer would, immediately following the
Closing, interfere with Purchaser’s ability to effectively employ the Conveyed
Assets. As of the Closing Date, Seller shall terminate the employment of each
Designated Employee who has rejected an offer of employment made by Purchaser in
accordance with this Section 5.8, and for a period of one year immediately
following the Closing, none of Seller or any of its Subsidiaries or any of their



50



--------------------------------------------------------------------------------

 
respective successors shall employ, or engage as a consultant or independent
contractor, any Designated Employee; provided, however, that any Designated
Employee who does not commence employment with Purchaser effective as of the
date specified in the last sentence of Section 5.8(i) may continue to receive
compensation from (but not perform services for) Seller for such period of time
as is necessary for Seller to avoid liability under each of the laws, rules and
regulations referenced in Section 5.8(l) (but in no event may such period extend
beyond (x) August 25, 2002, or, if later, the Closing Date, or (y) if Purchaser
does not require such Designated Employee to accept or reject Purchaser’s offer
of employment prior to June 10, 2002, seventy-five (75) days following the date
such Designated Employee rejects such offer of employment).
 
(b)  For a period of at least two years following the Closing, Purchaser shall
provide employee benefits and compensation (excluding any benefits attributable
to equity-based plans or grants) to Transferred Employees that are no less
favorable in the aggregate than those provided to such persons immediately prior
to the Closing. With respect to each benefit plan of Purchaser (“Purchaser
Benefit Plan”) in which Transferred Employees subsequently participate, for
purposes of determining eligibility to participate, vesting and, with respect to
any vacation or severance plan or policy only, for the purpose of determining
benefit entitlement, service with Seller (and predecessor employers to the
extent Seller provides past service credit) shall be treated as service with
Purchaser; provided, that such service shall not be recognized to the extent
that such service was not recognized under the applicable Seller Benefit Plan.
Such service also shall apply for purposes of satisfying any waiting periods,
evidence of insurability requirements, or the application of any pre-existing
condition limitations to the extent, in the case of any insured benefits, the
relevant insurance coverage may be obtained by Purchaser on commercially
reasonable terms. Each Purchaser Benefit Plan shall waive pre-existing condition
limitations to the same extent waived under the applicable Seller Benefit Plan
to the extent, in the case of any insured benefits, the relevant insurance
coverage may be obtained by Purchaser on commercially reasonable terms.
Transferred Employees shall be given credit for amounts paid under a
corresponding benefit plan during the same period for purposes of applying
deductibles, co-payments and out-of-pocket maximums as though such amounts had
been paid in accordance with the terms and conditions of the Seller Benefit Plan
for the plan year in which the Closing occurs.
 
(c)  Effective as of the Closing, Purchaser shall assume Seller’s liabilities
and obligations under the Immunex Corporation Employee Severance Plan, as
amended on February 12, 2002, and the Immunex Corporation Amended and Restated
Leadership Continuity Plan, as amended on October 25, 2001 (collectively, the
“Severance Plans”) with respect to each Transferred Employee and shall make all
required payments under the Severance Plans with respect to Transferred
Employees. Purchaser shall make payments (other than payments which become
payable immediately after the consummation of the Merger solely as a result of
the consummation of the Merger, in respect of which Seller or its Affiliates
shall remain solely liable) to the Transferred Employees to which such
Transferred Employees would have become entitled under the Immunex Corporation
Retention Plan treating service with Purchaser and its Affiliates as service
with Seller for this purpose.
 
(d)  Purchaser shall amend its 401(k) savings plan if necessary to accept
eligible roll-overs by a Transferred Employee.



51



--------------------------------------------------------------------------------

 
(e)  Effective as of the Closing, except as required by applicable Law,
Purchaser shall provide each Transferred Employee with the number of his or her
unused accrued vacation days (or at Purchaser’s discretion shall provide
payments in lieu of such days but only to the extent Purchaser does so on the
same terms as its treatment of similarly situated employees) outstanding as of
the Closing under the applicable vacation policy of Seller and shall prevent the
forfeiture of any such days, provided Seller, at Closing, pays Purchaser an
amount equal to the aggregate cost of compensating Transferred Employees for
such days.
 
(f)  Seller shall retain liability for all stock options and other grants of
rights to purchase Seller’s common stock as well as grants of restricted stock,
restricted units and any other equity or equity-based awards under equity or
other equity-based plans and programs of Seller and/or one or more of its
Subsidiaries (“Equity Awards”). As of or prior to the Closing, Seller shall
fully vest (or cause to become fully vested) any Equity Award held by
Transferred Employees.
 
(g)  Except as provided in Section 5.8(c), Seller shall retain liability for all
deferred, bonus and other incentive compensation accrued in respect of
Transferred Employees’ service and performance with Seller prior to the Closing
and Seller shall make any payment due thereunder to the Transferred Employees no
later than the time, whether on or after the Closing, when Seller (or its
successor) generally pays the Other Employees such compensation and without
regard to whether a Transferred Employee is employed by Seller on such date.
 
(h)  Seller shall retain responsibility for all short-term and long-term
disability benefits payable in respect of disabilities that commenced on or
before the Closing Date for all Transferred Employees. Seller shall be
responsible for all claims for workers’ compensation benefits, which are
incurred on or prior to the Closing Date by Transferred Employees. Purchaser
shall be responsible for all claims for such benefits, which are incurred after
the Closing Date by such Transferred Employees. For purposes of this Section
5.8(h), a claim for workers compensation benefits shall be deemed to be incurred
when the event giving rise to the claim occurs (the “Workers’ Compensation
Event”). If the Workers’ Compensation Event occurs over a period both on or
prior to and after the Closing Date, the claim shall be the joint responsibility
and liability of Seller and Purchaser and shall be equitably apportioned among
them based upon the relevant periods of time that the Workers’ Compensation
Event transpired both on or prior to and after the Closing Date. Seller shall be
responsible in accordance with the terms of its applicable welfare plans in
effect on or prior to the Closing Date for all welfare, medical and dental
claims for expenses incurred on or prior to the Closing Date by Transferred
Employees and their dependents. Reimbursement of such Transferred Employees and
their dependents for welfare, medical and dental expenses associated with such
claims shall be determined in accordance with the terms of such Seller plans in
effect on or immediately prior to the Closing Date. Purchaser shall be
responsible for all covered welfare, medical and dental claims for expenses
incurred after the Closing Date by Transferred Employees and their dependents
pursuant to and in accordance with the terms of plans maintained by Purchaser
and in which Transferred Employees and their dependents become enrolled
following the Closing Date.
 
(i)  Except as prohibited by Law, Seller shall furnish Purchaser with such
information concerning Employees, and shall provide Purchaser with access to the
Employees (in a manner to be mutually agreed upon by Seller and Purchaser), as
is reasonably requested by



52



--------------------------------------------------------------------------------

Purchaser; provided, however, that following the time Purchaser delivers to
Seller the list of Designated Employees in accordance with Section 5.8(a),
Seller shall only be required to provide such information or such access with
respect to Designated Employees. Notwithstanding the foregoing, (i) after the
date of this Agreement and prior to the time Purchaser delivers to Seller the
list of Designated Employees in accordance with Section 5.8(a), Seller shall
notify Purchaser of the name of each Employee whose employment with Seller has
terminated within five (5) Business Days following such termination and (ii)
after the time Purchaser delivers to Seller the list of Designated Employees in
accordance with Section 5.8(a) and prior to the Closing, Seller shall notify
Purchaser of the name of each Designated Employee whose employment with Seller
has terminated within five (5) Business Days following such termination. The
employment of the Transferred Employees by Seller and/or one or more of its
Subsidiaries shall end at 11:59 p.m. on the Closing Date and the employment of
the Transferred Employees by Purchaser shall commence at 12:00 a.m. on the day
immediately following the Closing Date.
 
(j)  Purchaser and Seller shall, to the extent practicable, (i) treat Purchaser
as a “successor employer” and Seller as a “predecessor,” within the meaning of
Sections 3121(a)(1) and 3306(b)(1) of the Code, with respect to Transferred
Employees to be employed by Purchaser for purposes of Taxes imposed under the
United States Federal Unemployment Tax Act or the United States Federal
Insurance Contributions Act, and (ii) cooperate with each other to avoid the
filing of more than one IRS Form W-2 with respect to each such Transferred
Employee for the calendar year in which the Closing occurs.
 
(k)  Notwithstanding any other provision of this Agreement, if a Transferred
Employee commences an action, suit or proceeding relating to an
employment-related claim based on actions or events occurring over a period both
preceding and following the Closing Date, any resulting liability shall be the
joint responsibility of Seller and Purchaser and shall be equitably apportioned
among them based on the relevant periods of time that such actions or events
transpired preceding and following the Closing Date.
 
(l)  Purchaser shall indemnify and hold Seller Indemnified Parties harmless
against all liabilities and obligations which may arise under the Worker
Adjustment Retraining Notification Act, 29 U.S.C. Section 2101 et seq., or under
any similar provision of any federal, state, regional or local law, rule, or
regulation (including, but not limited to, any costs, expenses or fees incurred
by Seller Indemnified Parties relating to litigation brought under the
foregoing) arising as a result of any employment losses (i) of any Transferred
Employees occurring after the Closing Date or (ii) of any Designated Employees
occurring prior to, on or after the Closing Date exclusively as a result of
Purchaser failing to offer employment to any Designated Employees in accordance
with the terms of this Section 5.8. Except to the extent prohibited by Law,
Seller and Purchaser shall cooperate fully in all matters reasonably necessary
to effect the transactions contemplated by this Section 5.8 and the transition
of Transferred Employees to employment with Purchaser, including exchanging
documents, employee data or other information in respect of the Designated
Employees (in electronic format to the extent practicable) relating to payroll
administration and employee benefit plan coverages on a timely basis so as to
assist Purchaser in incorporating such documents, information and data into
Purchaser’s payroll administration and benefits information systems as early as
practicable prior to the Closing; provided, that if any Designated Employee
declines Purchaser’s offer of employment made pursuant to Section 5.8(a), no
further information need be provided thereafter in respect of such Designated



53



--------------------------------------------------------------------------------

Employee and Purchaser shall return to Seller all information theretofore
provided to Purchaser with respect to such Designated Employee.
 
SECTION 5.9  Use of Seller’s Trademarks and Logos.
 
The parties agree that during the Sell-off Period, Purchaser shall be entitled
to continue to use the name “Immunex”, the National Drug Code numbers used by
Seller on it packaging for all presentations of LEUKINE, or any trade names,
trademarks, identifying logos or service marks related thereto or employing the
word “Immunex” or any part or variation of any of the foregoing or any
confusingly similar trade names, trademarks or logos (collectively, the
“Seller’s Trademarks and Logos”) on any Inventory, packaging, business cards,
schedules, stationery, displays, signs, promotional materials, manuals, forms,
and other material used in the Business, without any obligation on the part of
Purchaser to pay royalties or similar fees to Seller during the Sell-off Period.
Purchaser agrees that: (i) immediately upon termination of the Sell-off Period,
Purchaser shall cease and desist from all further use of the Seller’s Trademarks
and Logos and will adopt new trade names, trademarks, identifying logos and
service marks related thereto which are not confusingly similar to the Seller’s
Trademarks and Logos; and (ii) except as set forth in this Section 5.9, neither
Purchaser nor any of its Affiliates shall make any use of the Seller’s
Trademarks and Logos. Purchaser shall not use the Seller’s Trademarks and Logos
in any manner that might dilute, tarnish, disparage or reflect adversely on
Seller or the Seller’s Trademarks and Logos. Subject to the foregoing, from and
after the Closing, Purchaser shall be entitled to represent itself as the owner
of the Business.
 
SECTION 5.10  Regulatory and Product Obligations.
 
(a)  From and after the Closing, Purchaser shall be responsible for all contacts
with the FDA and other regulatory authorities with respect to LEUKINE, and all
other responsibilities under the Required Permits which constitute Conveyed
Assets; provided, that either party shall notify the other party immediately,
and in no event later than (A) two Business Days after receipt of any contact or
communication from the FDA or any other Governmental Entity and (B) three (3)
Business Days after receipt of any contact or communication with any other third
party, that, in either case, in any way requests or suggests the need for a
recall or withdrawal of a LEUKINE product lot manufactured by or on behalf of
Seller or otherwise calls into question the quality or safety of such a product
lot. Purchaser and Seller shall cooperate with each other in connection with any
investigation and responses thereto relating.
 
(b)  From and after the Closing, Purchaser shall be responsible for the
evaluation, investigation, analysis and reporting to the FDA of any adverse
experience report in connection with LEUKINE received by either Purchaser or
Seller from and after the Closing from any source (including any patient, health
care professional or other customer of the Business), regardless of whether the
LEUKINE involved in any such adverse experience report was sold by Seller or
Purchaser. Adverse experience reports received by Seller relating to LEUKINE
after the Closing shall be reported by Seller to Purchaser within two (2)
Business Days after receipt of such adverse experience reports by Seller. Seller
and Purchaser shall reasonably cooperate with each other in connection with the
investigation and analysis of (i) all adverse experience reports that relate to
the period before the Closing and (ii) all adverse experience reports that
relate to the period following the Closing until such time as Seller’s name



54



--------------------------------------------------------------------------------

no longer appears on the label of LEUKINE sold by Purchaser, provided that
Seller has complied with the provisions of Section 5.9 hereof. Seller and
Purchaser shall reasonably cooperate in the preparation of any postmarketing
periodic adverse experience reports required by 21 C.F.R.600.80(c)(2) that
relate to any period during which there were both adverse experiences reported
to Seller prior to the Closing and adverse experiences reported to Seller or
Purchaser after the Closing. In connection with any such report, Seller shall
prepare a narrative summary relating to any adverse experiences reported to
Seller before the Closing and submit the same to Purchaser at least thirty (30)
days before the date such postmarketing periodic adverse experience report is
due to be submitted to FDA pursuant to 21 C.F.R. 600.80(c)(2) along with all
other items required by the cited regulation that relate to such period, and
Purchaser shall prepare the narrative summary relating to any adverse
experiences reported to Purchaser or Seller after the Closing along with all
other items required by the cited regulation that relate to such period, and
Purchaser shall submit such postmarketing periodic adverse experience report to
the FDA including the narrative summary prepared by Seller in the form submitted
to Purchaser in accordance with this Section 5.10(b). Purchaser shall be
responsible for the preparation and distribution of any required summary
bridging report. A copy of the post-marketing periodic report and summary
bridging report will be provided to Seller contemporaneously with the submission
of such report(s) by Purchaser to regulatory authorities.
 
(c)  From and after the Closing, Purchaser shall be responsible for responding
to any product complaint related to LEUKINE that is received by either Purchaser
or Seller from and after the Closing from any source and for investigating and
analyzing such product complaint and making required reports to the FDA,
regardless of whether the LEUKINE involved was sold by Seller or Purchaser;
provided, that in the case of open complaints existing as of the Closing,
Purchaser and Seller shall agree on a case-by-case basis as to which party shall
be responsible for resolution of such complaints. Each party shall notify the
other in the event that such a party receives such a product complaint relating
to a LEUKINE product lot manufactured by Seller, and Seller shall notify
Purchaser of all product complaints received by Seller relating to LEUKINE.
Purchaser shall have no obligation to report product complaints relating to
LEUKINE to Seller if such LEUKINE was not manufactured by Seller. For any
product complaint that is reportable by one party to the other, the product
complaint recipient shall notify the other party within two (2) Business Days if
the complaint involves allegations of suspected or actual product tampering,
contamination or mislabeling, and in the case of any other product complaint,
the product complaint recipient shall notify the other party within three (3)
Business Days. A product complaint received by Seller which also involves an
adverse experience report shall be reported by Seller to Purchaser as set forth
in Section 5.10(b). Purchaser and Seller shall cooperate with each other in
connection with any investigation and response to any product complaint.
 
(d)  From and after the Closing, Purchaser shall assign batch numbers to LEUKINE
manufactured by or on behalf of Purchaser that are distinct from the batch
numbers assigned to LEUKINE manufactured by or on behalf of Seller.
 
(e)  Seller and Purchaser agree that: (i) for any calendar quarter in which both
Seller and Purchaser sold LEUKINE under Seller’s NDC number, Seller shall report
to Purchaser the Sales Information relating to sales of LEUKINE by Seller, in
sufficient time to permit Purchaser to complete any analysis necessary for
governmental reporting of such



55



--------------------------------------------------------------------------------

information, complete any necessary governmental reporting forms and submit the
required report(s) to the Center for Medicaid and Medicare Services; and (ii)
for any calendar quarter in which only Purchaser sells LEUKINE under Seller’s
NDC number and for any period for which Seller is required to file any such
report which Seller has not yet filed as of the Closing Date (and for which
Seller provides the Sales Information to Purchaser in sufficient time to permit
Purchaser to perform any necessary calculations and to complete required
reports), Purchaser shall complete any analysis of the Sales Information
necessary for governmental reporting of such information, complete any necessary
governmental reporting forms and submit the required report(s) to the Center for
Medicaid and Medicare Services. If required by the Center for Medicaid and
Medicare Services to accomplish the intent of this Section 5.10(e), Seller and
Purchaser shall enter into a Data Reporting Agreement containing the agreements
set forth in this Section 5.10(e). For purposes of this Section 5.10(e), “Sales
Information” shall mean best price and data from which average manufacturer’s
price may be calculated (including gross sales, returns, invoice quantity,
return quantity, chargeback dollars, chargeback units, and chargeback sales).
 
(f)  Purchaser shall promptly, and in any event within five (5) Business Days
following the date hereof, file with the State of Washington Board of Pharmacy
(the “WBP”) a properly completed (other than with respect to the actual Closing
Date) application for a license in connection with the manufacture and
distribution of pharmaceutical products in connection with the change of
ownership of the Business contemplated by this Agreement. Purchaser shall use
its reasonable best efforts to obtain the license in connection with the
manufacture of pharmaceutical products Permit, including supplying any
information and answering questions, if any, raised by the WBP. Following the
filing by Purchaser of the application with the WBP for the license referred to
in the previous sentence, Seller shall cooperate with Purchaser and the WBP in
connection with Purchaser’s application for such license.
 
SECTION 5.11  Agreement Not to Compete; Agreement Not to Solicit.
 
(a)  Seller understands that Purchaser shall be entitled to protect and preserve
the going concern value of the Business following the Closing to the extent
permitted by Law and that Purchaser would not have entered into this Agreement
absent the provisions of this Section 5.11 and, therefore:
 
(i)  Subject to Section 5.11(b), for a period of [*], Seller shall not, and
shall cause each of its Subsidiaries not to, directly or indirectly, engage in
developing (to the extent such development involves human clinical trials for a
product which is or is intended to be, directly or indirectly, a product
manufactured, marketed or sold by or on behalf of Seller or any of its
Subsidiaries based on granulocyte-macrophage colony-stimulating factor),
manufacturing, marketing or selling any product based on granulocyte-macrophage
colony-stimulating factor; and
 
(ii)  for a period of [*], Seller shall not, and shall cause each of its
Subsidiaries not to, solicit or hire any Transferred Employees or any other
employee of Purchaser or its Subsidiaries primarily engaged in the Business,
unless such Transferred

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



56



--------------------------------------------------------------------------------

Employee or other employee has had his or her employment terminated by Purchaser
or its Subsidiaries prior to commencement of employment discussions between
Seller (or any of its Subsidiaries) and such Transferred Employee or other
employee; provided, that if a Transferred Employee or other employee responds to
any general public advertisement placed or general solicitation undertaken by
Seller or its Subsidiaries, such advertisement or general solicitation shall not
constitute a breach of this Section 5.11(a)(ii).
 
(b)  Notwithstanding Section 5.11(a)(i), Seller may (i) own, directly or
indirectly, up to (A) ten percent (10%) of the outstanding equity securities of
any Person which owns or operates a business that develops, manufactures, market
or sells any product based on granulocyte-macrophage colony stimulating factor,
the common equity securities of which are publicly traded or listed on any
securities exchange or automated quotation system, or (B) ten percent (10%) of
the outstanding equity securities of any Person which owns or operates a
business that develops, manufactures, market or sells any product based on
granulocyte-macrophage colony stimulating factor, the common equity securities
of which are not publicly traded or listed on any securities exchange or
automated quotation system, or (ii) acquire any Person, directly or indirectly
(whether by acquisition, merger or other business combination), provided that,
in the case of clause (ii), if the acquired Person owns, or has rights to, any
product based on granulocyte-macrophage colony stimulating factor, Seller shall
use its reasonable best efforts to divest such product within nine (9) months
following the consummation of the acquisition of such Person or as soon
thereafter as possible.
 
(c)  Notwithstanding any other provision of this Agreement, it is understood and
agreed that the remedy of indemnity payments pursuant to Article VIII and other
remedies at law would be inadequate in the case of any breach of the covenants
contained in Section 5.11(a), and, accordingly, Purchaser shall be entitled to
equitable relief, including the remedy of specific performance, with respect to
any breach or attempted breach of such covenants.
 
(d)  For purposes of this Section 5.11 only, “granulocyte-macrophage
colony-stimulating factor” shall mean a polypeptide having an amino acid
sequence as set forth in Section 5.11(d) of the Seller Disclosure Letter and any
polypeptide sequence having eighty percent (80%) or greater identity therewith.
 
SECTION 5.12  Insurance.
 
In the event that prior to the Closing Date any Conveyed Asset suffers any
damage, destruction or other loss as a result of a casualty event, Seller shall,
after the Closing Date, (i) promptly pay to Purchaser all insurance proceeds
received by Seller with respect to such damage, destruction or other loss, less
any proceeds applied to the physical restoration of such asset, and (ii) assign
to Purchaser all rights of Seller against third parties (other than against its
insurance carriers) with respect to any causes of action, whether or not
litigation has commenced as of the Closing Date, in connection with such damage,
destruction or other loss; provided, however, that the proceeds of such
insurance shall be subject to (and recovery thereon shall be reduced by the
amount of) any applicable deductibles and co-payment provisions or any payment
or reimbursement obligations of Seller in respect thereof; provided, further,
that Seller shall not be required to pay any insurance proceeds under any
insurance policy which constitutes “self-insurance” or which is subject to a
retroactive premium increase.



57



--------------------------------------------------------------------------------

 
SECTION 5.13  Certain Transactions.
 
From the date hereof until the Closing Date, Purchaser shall not, and shall not
permit any of its Subsidiaries to, acquire or agree to acquire by merging or by
consolidating with, or by purchasing assets of or a substantial portion of
equity in, or any other manner, any business or any corporation, partnership,
association or other business organization or division thereof engaged in the
business of developing, marketing or selling any G-CSF or GM-CSF product (a
“Restricted Business”) unless (i) the terms of such acquisition require a
disposition of such Restricted Business prior to the closing of such acquisition
and (ii) such acquisition would not, and would not reasonably be expected to,
materially delay or prevent the consummation of the transactions contemplated by
this Agreement.
 
SECTION 5.14  Use of Intellectual Property.
 
Purchaser and its Subsidiaries shall not actively encourage any Transferred
Employee to breach any confidential disclosure agreement between such
Transferred Employee and Seller (or any of its Subsidiaries) with respect to
trade secrets that are not related to LEUKINE or the Business.
 
SECTION 5.15  No Solicitation.
 
From the date of this Agreement to the earlier to occur of the Closing or
termination of this Agreement in accordance with Article VII, Seller shall not,
and shall cause its Subsidiaries and its and its Subsidiaries’ officers,
directors and representatives not to, directly or indirectly, (i) solicit,
initiate or encourage any Other Bid, (ii) enter into any agreement with respect
to any Other Bid or (iii) participate in any discussions or negotiations
regarding, or furnish to any person any information with respect to, or take any
other action to facilitate any inquiries or the making of any proposal that
constitutes, or may reasonably be expected to lead to, any Other Bid. In the
event that the Seller (or any of its Subsidiaries) receives a proposal relating
to any such transaction, Seller shall promptly advise Purchaser of such
proposal. As used in this Section 5.15, “Other Bid” shall mean any proposal for
a sale, spin-off or other disposition or similar transaction involving the
Business or any of the Conveyed Assets, other than (A) the transactions
contemplated by this Agreement and (B) the sale of inventory in the ordinary
course of business. Notwithstanding the foregoing, for the avoidance of doubt,
Seller shall not be responsible for any actions undertaken by Amgen Inc. or
Wyeth or their respective officers, directors, employees or representatives.
 
ARTICLE VI
 
CONDITIONS
 
SECTION 6.1  Conditions to Each Party’s Obligations.
 
The respective obligations of each party to effect the transactions contemplated
by this Agreement shall be subject to the satisfaction or waiver by Purchaser
and Seller (to the extent permitted by applicable Law) at or prior to the
Closing of the following conditions:



58



--------------------------------------------------------------------------------

 
(a)  The waiting period (including any extensions thereof) applicable to the
consummation of the transactions contemplated by this Agreement required
pursuant to the HSR Act, to the extent necessary, shall have expired or been
terminated; and
 
(b)  There shall not be in effect any statute, regulation, order, decree or
judgment of any Governmental Entity, which makes illegal or enjoins or prevents
the consummation of the transactions contemplated by this Agreement.
 
SECTION 6.2  Conditions to Obligations of Purchaser.
 
The obligation of Purchaser to effect the transactions contemplated by this
Agreement shall be further subject to the satisfaction at or prior to the
Closing of the following conditions, any or all of which may be waived, in whole
or in part, by Purchaser:
 
(a)  The representations and warranties of Seller contained in Article III of
this Agreement shall be true and correct (without giving effect to any
“materiality” or “Material Adverse Effect” qualifiers set forth therein) at and
as of the Closing Date as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case as of such earlier date),
except where the failure of such representations and warranties to be true and
correct has not had, and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. Except as set forth on Section
3.6(a) of the Seller Disclosure Letter, since December 31, 2001, there shall not
have been any change, event, development, effect or occurrence that has had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;
 
(b)  Seller shall have performed and complied in all material respects with all
agreements and covenants required to be performed or complied with by Seller
under this Agreement at or prior to the Closing;
 
(c)  Purchaser shall have received from Seller a certificate, dated the Closing
Date, duly executed by an executive officer of Seller, to the effect of Section
6.2(a) and Section 6.2(b) above;
 
(d)  There shall not be pending any action, litigation or proceeding by any
Governmental Entity seeking to (i) prohibit or restrain the transactions
contemplated by this Agreement or (ii) seeking to impose or confirm limitations
on the ability of Purchaser or any of its wholly-owned Subsidiaries to
effectively exercise full rights of ownership of the Business or the Conveyed
Assets after the Closing which, in the case of clause (i) or (ii), would have,
or would reasonably be expected to have, a Material Adverse Effect or a material
adverse effect on Purchaser and its Subsidiaries (taken as a whole) or
materially increase the cost to Purchaser of consummating the transactions
contemplated hereby or subject Purchaser or any of its Affiliates to any
criminal or material civil liability;
 
(e)  (i)  The written consents set forth on Section 6.2(e)(i) of the Seller
Disclosure Letter shall have been obtained and (ii) (A) the Permit set forth on
Section 6.2(e)(ii) of the Seller Disclosure Letter shall have been obtained or
(B) if such Permit is not so obtained, from the date hereof to the Closing,
Seller’s operation of the Business shall have been in compliance with all
applicable licensing requirements of R.C.W. Title 18, the administrative



59



--------------------------------------------------------------------------------

code relating thereto and all regulations, administrative orders and practices
and other requirements of the WBP (other than such non-compliance that does not
or would not result in such Permit not having been obtained); and
 
(f)  Seller shall have delivered or caused to be delivered to Purchaser each of
the documents specified in Section 2.4(b) hereof.
 
SECTION 6.3  Conditions to Obligations of Seller.
 
The obligation of Seller to effect the transactions contemplated by this
Agreement shall be further subject to the satisfaction at or prior to the
Closing of the following conditions, any or all of which may be waived, in whole
or in part, by Seller:
 
(a)  The representations and warranties of Purchaser contained in Article IV of
this Agreement shall be true and correct in all material respects (without
giving effect to any “materiality” or “material adverse effect” qualifiers set
forth therein) at and as of the Closing Date as if made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such earlier date), except where the failure of such representations and
warranties to be true and correct, would not individually or in the aggregate,
reasonably be expected to prevent or materially delay, the performance or
consummation of the transactions contemplated by this Agreement;
 
(b)  Purchaser shall have performed and complied in all material respects with
all agreements and covenants required to be performed or complied with by
Purchaser under this Agreement at or prior to the Closing;
 
(c)  Seller shall have received from Purchaser a certificate dated the Closing
Date, duly executed by an authorized officer of Purchaser, to the effect of
Section 6.3(a) and Section 6.3(b) above;
 
(d)  Purchaser shall have delivered or caused to be delivered to Seller each of
the documents specified in Section 2.4(c) hereof;
 
(e)  The Merger shall have been consummated; and
 
(f)  Purchaser shall have paid to Seller the Initial Purchase Price in
immediately available funds.
 
ARTICLE VII
 
TERMINATION AND AMENDMENT
 
SECTION 7.1  Termination.
 
This Agreement may be terminated at any time prior to the Closing by:
 
(a)  mutual written consent of Seller and Purchaser;



60



--------------------------------------------------------------------------------

 
(b)  Seller, by written notice to Purchaser given on or prior to August 1, 2002,
if the Closing shall not have occurred on or before 45 calendar days after the
date hereof and if, in Seller’s good faith judgment, any of the conditions
contained in Article VI (other than Section 6.2(a), (b), (c) or (f)) hereof
would not reasonably be expected to be capable of satisfaction prior to August
1, 2002; provided, however, in the event that Seller sends Purchaser a notice of
termination pursuant to this Section 7.1(b), such termination shall not be
effective (x) until 15 Business Days after the date that Seller delivers such
notice to Purchaser, during which period Purchaser and Seller shall cooperate
and use their commercially reasonable efforts to cure the circumstances giving
rise to Seller’s termination right hereunder, and (y) then only if Seller
notifies Purchaser in writing after the end of such period that, Seller, in its
good faith judgment, continues not to reasonably expect such conditions in
Article VI to be capable of satisfaction prior to August 1, 2002; provided,
however, the right to terminate this Agreement under this Section 7.1(b) shall
not be available to Seller if Seller has failed to perform in all material
respects its obligations under Section 5.3 hereof and such failure has been the
cause, or results in, the failure of the Closing to occur on or before August 1,
2002.
 
(c)  Purchaser or Seller, by written notice to the other party, if the Closing
shall not have occurred on or before September 30, 2002 (the “Outside Date”);
provided, however, that the right to terminate this Agreement under this Section
7.1(c) shall not be available to either such party if (i) such party has failed
to perform in all material respects its obligations under Section 5.3 hereof and
such failure has been the cause of, or results in, the failure of the Closing to
occur on or before the Outside Date or (ii) the Merger has not been consummated
at the time such party elects to exercise its rights under this Section 7.1(c)
and the Merger Agreement has not been terminated at such time;
 
(d)  either Purchaser or Seller, by written notice to the other party, if the
Merger Agreement has been terminated;
 
(e)  either Seller or Purchaser, by written notice to the other party, if the
Closing shall not have occurred on or before December 31, 2002;
 
(f)  either Seller or Purchaser, by written notice to the other party, if a
competent Governmental Entity shall have issued a ruling, order or injunction or
taken any other action which, in any such case, permanently restrains, enjoins
or prohibits the consummation of the transactions contemplated hereby and such
ruling, order or injunction or other action shall have become final and
non-appealable; provided, however, that in the event that such ruling, order or
injunction or other action has been entered, the party seeking to terminate this
Agreement pursuant to this Section 7.1(f) shall have used its reasonable best
efforts to remove such injunction, order or decree, in all material respects in
accordance with Section 5.3 hereof; or
 
(g)  either Seller or Purchaser (provided that the terminating party is not then
in material breach of any representation, warranty, covenant, or other agreement
contained herein), by written notice to the other party, if there shall have
been a material breach of any of the representations, warranties, agreements or
covenants set forth in this Agreement on the part of the other party which has
rendered the satisfaction of any conditions contained in Article VI hereof
impossible, such violation or breach has not been waived by the terminating
party, and the breach has not been cured within thirty (30) days following the
terminating party’s written notice



61



--------------------------------------------------------------------------------

 
of such breach; provided, however, that if such breach cannot reasonably be
cured within thirty (30) days and the breaching party is diligently proceeding
to cure such breach, this Agreement may not be terminated pursuant to this
Section 7.1(g).
 
SECTION 7.2  Effect of Termination.
 
In the event of the termination of this Agreement pursuant to Section 7.1
hereof, this Agreement shall forthwith become null and void and have no effect,
without any liability on the part of any party hereto or its Affiliates,
directors, officers or stockholders, other than the provisions of Article IX and
Sections 3.15, 4.6, 5.2(b) and 7.2 hereof; provided, however, that nothing
contained in this Section 7.2 shall relieve either party to this Agreement from
liability to the other party for any willful and material breach of this
Agreement. In the event this Agreement is terminated pursuant to Section 7.1,
Purchaser will redeliver all documents, work papers and other materials of
Seller relating to the transactions contemplated hereby, whether obtained before
or after the execution hereof, in accordance with the terms of the
Confidentiality Agreement.
 
SECTION 7.3  Amendment.
 
This Agreement may be amended or modified at any time by Seller and Purchaser,
but only by an instrument in writing signed by or on behalf of each of Seller
and Purchaser.
 
SECTION 7.4  Extension; Waiver.
 
At any time prior to the Closing, either party hereto may (i) extend the time
for the performance of any of the obligations or acts of the other party, (ii)
waive any inaccuracies in the representations and warranties of the other party
contained herein or in any document delivered pursuant hereto, (iii) waive
compliance with any of the agreements of the other party contained herein or
(iv) waive any condition to its obligations hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in a written instrument signed by or on behalf of such party. Except as
otherwise expressly provided herein, no failure to exercise, delay in
exercising, or single or partial exercise of any right, power or remedy by any
party, and no course of dealing between the parties, shall constitute a waiver
of any such right, power or remedy.
 
ARTICLE VIII
 
SURVIVAL; INDEMNIFICATION
 
SECTION 8.1  Survival Period.
 
The representations and warranties of the parties contained in Articles III and
IV hereof and in the Related Instruments (if any) shall survive the Closing
until the second anniversary of the Closing Date; provided, however, that (i)
the representations and warranties of Seller in Section 3.7(b) shall survive the
Closing until the fourth anniversary of the Closing Date and (ii) the
representations and warranties of Seller in Sections 3.2, 3.7(a) and 3.15 hereof
and Purchaser in Sections 4.2, 4.6 and 4.7 hereof shall survive the Closing
indefinitely. The period



62



--------------------------------------------------------------------------------

of time a representation or warranty survives the Closing pursuant to the
preceding sentence shall be the “Survival Period” with respect to such
representation or warranty. The parties intend for the preceding two sentences
to shorten the otherwise applicable statute of limitations and agree that,
subject to the last sentence of this Section 8.1, no claims (other than claims
of, or causes of action arising from, fraud) may be brought based upon, directly
or indirectly, any of the representations and warranties contained in this
Agreement or in the Related Instruments after the Survival Period with respect
to such representation and warranty. The covenants and agreements of the parties
hereto contained herein shall survive in accordance with their respective terms.
In the event notice of any claim for indemnification under Section 8.2(a)(i) or
8.2(b)(i) hereof shall have been given within the applicable Survival Period and
such claim has not been finally resolved by the expiration of such Survival
Period, the representations and warranties that are the subject of such claim
shall survive the end of the Survival Period of such representations or
warranties until such claim is finally resolved, but such representations and
warranties shall only survive with respect to such asserted claim.
 
SECTION 8.2  Indemnification.
 
Subject to the terms, conditions and limitations set forth in this Article VIII,
from and after the Closing:
 
(a)  Seller shall defend, indemnify and hold harmless Purchaser and its
Affiliates and each of their respective directors, officers, equity holders,
partners, employees, agents and representatives and their respective heirs,
successors and assigns (collectively, the “Purchaser Indemnified Parties”) from
and against any loss, liability, claim, damage or expense (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) arising out of, in
connection with, or otherwise with respect to: (i) any breach of, or inaccuracy
in, any representation or warranty of Seller set forth in Article III hereof or
any representation or warranty of Seller or Seller Sub set forth in any of the
Related Instruments or in the Closing certificate of Seller specified in Section
6.2(c) hereof, (ii) the failure to perform any covenant or agreement of Seller
set forth in this Agreement or any covenant or agreement of Seller or Seller Sub
set forth in any of the Related Instruments (other than the Sublease), (iii) any
breach by Seller or any of its Subsidiaries (or their successors and assigns) of
any liability or obligation under any Dual Use Contract which liability or
obligation constitutes an Excluded Liability and which breach is deemed by the
counterparty to such Dual Use Contract to constitute a breach of such Dual Use
Contract (provided that Purchaser (or its successors and assigns) is not then in
breach of its obligations under such Dual Use Contract), (iv) the Excluded
Assets, (v) the Excluded Liabilities, (vi) all product liability or similar
claims to the extent arising out of the sale of LEUKINE by or on behalf of
Seller or Seller Sub prior to the Closing, (vi) all product liability or similar
claims to the extent arising out of the sale of LEUKINE by or on behalf of
Seller or Seller Sub prior to the Closing, (vii) any acts or omissions of Seller
or any of its Subsidiaries in connection with the manufacturing, marketing or
selling of LEUKINE or any defect in LEUKINE that is manufactured by or on behalf
of Seller or Seller Sub, in each case, prior to the Closing or in any Inventory
[*].

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



63



--------------------------------------------------------------------------------

 
(b)  Purchaser shall defend, indemnify and hold harmless Seller and its
Affiliates and each of their respective directors, officers, equity holders,
partners, employees, agents and representatives and their respective heirs,
successors and assigns (collectively, the “Seller Indemnified Parties”) from and
against any Losses arising out of, in connection with or otherwise with respect
to: (i) any breach of, or inaccuracy in, any representation or warranty of
Purchaser set forth in Article IV hereof or any representation or warranty of
Purchaser or any Designated Purchaser Subsidiary in any of the Related
Instruments or in the Closing certificate of Purchaser specified in Section
6.3(c) hereof, (ii) the failure to perform any covenant or agreement of
Purchaser set forth in this Agreement or any covenant or agreement of Purchaser
or any Designated Purchaser Subsidiary set forth in any of the Related
Instruments (other than the Sublease), (iii) the Assumed Liabilities, to the
extent Seller is not obligated by Section 8.2(a) (without giving effect to
Section 8.4) to indemnify Purchaser Indemnified Parties in connection with any
such Loss, (iv) any breach by Purchaser (or its successors and assigns) of any
liability or obligation under any Dual Use Contract which liability or
obligation constitutes an Assumed Liability and which breach is deemed by the
counterparty to such Dual Use Contract to constitute a breach of such Dual Use
Contract (provided that Seller and its Subsidiaries (or their successors and
assigns) are not then in breach of their obligations under such Dual Use
Contract), (v) the ownership, use, operation or maintenance of the Conveyed
Assets by or on behalf of Purchaser from and after the Closing, the sale of the
Conveyed Assets by or on behalf of Purchaser from and after the Closing and the
operation or conduct of the Business by or on behalf of Purchaser from and after
the Closing, to the extent Seller is not obligated by Section 8.2(a) (without
giving effect to Section 8.4) to indemnify Purchaser Indemnified Parties in
connection with any such Loss, and (vi) all product liability or similar claims
to the extent arising out of the manufacture, marketing or sale of LEUKINE by or
on behalf of Purchaser from and after the Closing, but only to the extent such
product liability or similar claim does not arise out of any acts or omissions
of Seller or any of its Subsidiaries in connection with manufacturing or
marketing LEUKINE or any defect in LEUKINE that is manufactured by or on behalf
of Seller or Seller Sub, in each case, prior to the Closing or in any Inventory.
 
(c)  The obligations of Seller under Section 8.2(a) and the obligations of
Purchaser under Section 8.2(b) shall not be affected by any knowledge by any
Indemnified Party at or prior to the Closing of any breach of or inaccuracy in
any representation or warranty or by any waiver of Section 6.2(a) or 6.3(a).
 
SECTION 8.3  Indemnification Procedures.
 
(a)  In order for a party (the “Indemnified Party”) to be entitled to any
indemnification provided for under this Article VIII in respect of, arising out
of or involving a claim made by any Person against the Indemnified Party (a
“Third-Party Claim”), such Indemnified Party must notify the indemnifying party
hereunder (the “Indemnifying Party”) in writing of the Third-Party Claim
promptly following receipt by such Indemnified Party of actual notice of the
Third-Party Claim; provided, however, that failure to give such notification
shall not affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually prejudiced as a result of such
failure. Thereafter, the Indemnified Party shall deliver to the Indemnifying
Party, promptly following the Indemnified Party’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnified



64



--------------------------------------------------------------------------------

 
Party relating to the Third-Party Claim other than those notices and documents
separately addressed to the Indemnifying Party.
 
(b)  If a Third-Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
Indemnifying Party; provided, however, that such counsel is not reasonably
objected to by the Indemnified Party. Should the Indemnifying Party so elect to
assume the defense of a Third-Party Claim, the Indemnifying Party shall not be
liable to the Indemnified Party for any legal expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof. If the
Indemnifying Party assumes such defense, the Indemnified Party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party shall control such defense. The
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel employed by the Indemnified Party for any period during which the
Indemnifying Party has not assumed the defense thereof.
 
If the Indemnifying Party chooses to defend or prosecute a Third-Party Claim,
all the Indemnified Parties shall cooperate in the defense or prosecution
thereof. Such cooperation shall include the retention and (upon the Indemnifying
Party’s reasonable request) the provision to the Indemnifying Party of records
and information that are reasonably relevant to such Third-Party Claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. If the
Indemnifying Party assumes the defense of a Third-Party Claim, the Indemnified
Party shall not admit any liability with respect to, or settle, compromise or
discharge, such Third-Party Claim without the Indemnifying Party’s prior written
consent (which consent shall not be unreasonably withheld). If the Indemnifying
Party assumes the defense of a Third-Party Claim, the Indemnified Party shall
agree to any settlement, compromise or discharge of a Third-Party Claim that the
Indemnifying Party may recommend and that by its terms obligates the
Indemnifying Party to pay the full amount of the liability in connection with
such Third-Party Claim, that releases the Indemnified Party completely in
connection with such Third-Party Claim and that would not otherwise adversely
affect the Indemnified Party in any material respect.
 
Notwithstanding the two foregoing paragraphs, the Indemnifying Party shall not
be entitled to assume the defense of any Third-Party Claim (and shall be liable
for the reasonable fees and expenses of counsel incurred by the Indemnified
Party in defending such Third-Party Claim) if the Third-Party Claim seeks an
order, injunction or other equitable relief or relief for other than money
damages against the Indemnified Party that the Indemnified Party reasonably
determines cannot be separated from any related claim for money damages. If such
equitable relief or other relief portion of the Third-Party Claim can be so
separated from that for money damages, the Indemnifying Party shall be entitled
to assume the defense of the portion relating to money damages.
 
(c)  In the event any Indemnified Party should have a claim against any
Indemnifying Party under Section 8.2(a) or 8.2(b) that does not involve a
Third-Party Claim being asserted against or sought to be collected from such
Indemnified Party, the Indemnified Party shall deliver notice of such claim with
reasonable promptness to the Indemnifying Party.



65



--------------------------------------------------------------------------------

 
The failure by any Indemnified Party so to notify the Indemnifying Party shall
not relieve the Indemnifying Party from any liability that it may have to such
Indemnified Party under Section 8.2(a) or 8.2(b), except to the extent that the
Indemnifying Party has been actually prejudiced by such failure.
 
(d)  Notwithstanding anything to the contrary contained in this Agreement, in
the event that any fact, event or circumstance which results in an adjustment to
the Purchase Price (including in calculating the Purchase Price Adjustment)
would also constitute a breach of or inaccuracy in any of the representations,
warranties, covenants or agreements of the Indemnifying Party under this
Agreement, the Indemnifying Party shall have no obligation to indemnify any
Indemnified Party with respect to such breach or inaccuracy to the extent
reflected in the Purchase Price adjustment.
 
SECTION 8.4  Limitation of Liability.
 
(a)  Notwithstanding anything in this Agreement to the contrary, the liability
of the Indemnifying Party to indemnify any Indemnified Party against any Losses
pursuant to Sections 8.2(a)(i) or 8.2(b)(i) shall be limited to claims for
indemnification with respect to which an Indemnified Party has given to the
Indemnifying Party notice of such claim within the Survival Period specified in
Section 8.1. Notwithstanding anything to the contrary contained in this
Agreement or in any Related Instruments, the parties agree that the indemnity
provided in [*] hereof shall be the sole and exclusive indemnity provided in
this Agreement and the Related Instruments with respect to matters which are the
subject of [*].
 
(b)  In no event shall Seller be liable for indemnification pursuant to Section
8.2(a)(i) unless and until the aggregate of all Losses which are incurred or
suffered by the Purchaser Indemnified Parties exceeds [*], in which case the
Purchaser Indemnified Parties shall be entitled to indemnification for all such
Losses in excess of [*]; provided, however, that Seller shall not be required to
make payments for indemnification pursuant to Section 8.2(a)(i) and [*] in an
aggregate amount in excess of the Initial Purchase Price; provided, further,
that, in the event that a payment is made pursuant to Section 2.3(a)(ii) or
Section 2.3(a)(iii) or both, then Seller shall not be required (at any
particular time) to make payments for indemnification pursuant to Section
8.2(a)(i) and [*] in an aggregate amount in excess of the sum of the Initial
Purchase Price and any payments made to Seller pursuant to Section 2.3(a)(ii)
and Section 2.3(a)(iii) at or prior to such time. In the event that
indemnification payments are limited by the second proviso to the preceding
sentence and subsequently a payment is required to be made under Section
2.3(a)(ii) or 2.3(a)(iii) and Seller is (but for such proviso) liable to the
Purchaser Indemnified Parties for indemnification of Losses in excess of the
then-applicable cap, the amount of such payment under Section 2.3(a)(ii) or
2.3(a)(iii) shall be reduced by the amount of such excess.
 
(c)  [*]
 
(d)  In calculating amounts payable to an Indemnified Party, the amount of the
indemnified Losses (i) shall not be duplicative of any other Loss for which an
indemnification

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



66



--------------------------------------------------------------------------------

 
claim has been made, (ii) shall be computed net of any amounts actually
recovered by such Indemnified Party under any insurance policy with respect to
such Losses, (iii) shall be increased to take account of any net Tax cost
incurred by such Indemnified Party arising from the receipt of Indemnity
Payments hereunder (grossed up for such increase) and (iv) shall be reduced to
take account of any net Tax benefit realized by such Indemnified Party arising
from the incurrence or payment of any such Loss. In computing the amount of any
such Tax cost or Tax benefit, the Indemnified Party shall be deemed to recognize
all other items of income, gain, loss, deduction or credit before recognizing
any item arising from the receipt of any indemnity payment hereunder or the
incurrence or payment of any indemnified Loss.
 
(e)  [*]
 
SECTION 8.5  Other Matters.
 
(a)  Except as otherwise specifically provided in this Agreement or in any
Related Instrument, Purchaser and Seller each agree (and, by their acceptance of
the benefits under this Agreement, each Purchaser Indemnified Party and Seller
Indemnified Party agrees) that its sole and exclusive remedy after the Closing
with respect to any and all claims relating to any or all of this Agreement, the
Related Instruments and the Intellectual Property Transfer Agreements, the
transactions contemplated hereby and thereby, the Business, the Conveyed Assets
and the Assumed Liabilities (other than claims of, or causes of action arising
from, fraud) shall be pursuant to the indemnification provisions set forth in
this Article VIII. Without limiting the foregoing, Purchaser and Seller each
hereby waive (and, by their acceptance of the benefits under this Agreement,
each Purchaser Indemnified Party and Seller Indemnified Party hereby waives),
from and after the Closing, any and all rights, claims and causes of action
(other than claims of, or causes of action arising from, fraud), whether arising
under statute, common law or otherwise, such party may have against the other
party arising under or based upon this Agreement, any Related Instrument or
Intellectual Property Transfer Agreement or any document or certificate
delivered in connection herewith (except pursuant to the indemnification
provisions set forth in this Article VIII and the indemnification and other
remedy provisions set forth in any Related Instrument). Without limiting the
generality of the foregoing, Purchaser (and, by accepting the benefits under
this Agreement, each Purchaser Indemnified Party) agrees that with respect to
any Losses or other losses and damages under any Environmental Law that may be
incurred by any Purchaser Indemnified Party, the indemnification provisions of
this Article VIII shall be the sole and exclusive remedy of the Purchaser
Indemnified Parties, and Purchaser (and, by accepting the benefits under this
Agreement, each Purchaser Indemnified Party) hereby waives and relinquishes, on
behalf of itself and the other Purchaser Indemnified Parties and their
respective Affiliates, and each of their respective directors, officers,
employees, equity holders, partners, successors, assigns, Affiliates, agents,
advisors or representatives and heirs, any and all rights, claims, or remedies
such Person may have under any Environmental Laws, as presently in force or
hereafter enacted, promulgated, or amended (including under the Comprehensive
Environmental Response Compensation and Liability Act, or any similar state or
local law) or at common law.

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



67



--------------------------------------------------------------------------------

 
(b)  [*]
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.1  Notices.
 
Any notices or other communications required or permitted under, or otherwise in
connection with, this Agreement or the Related Instruments shall be given in
writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) upon confirmation of receipt when transmitted by facsimile
transmission (but only if followed by transmittal by internationally recognized
overnight courier (providing proof of delivery) or hand, (iii) on receipt after
being sent, postage prepaid, by registered or certified mail, or (iv) when
delivered if transmitted by internationally recognized overnight courier
(providing proof of delivery), in each case as follows (or to such other address
which has been delivered in accordance with this Section 9.1):
 
(a)  if to Seller, to:
 
Immunex Corporation
51 University Street
Seattle, Washington 98101
Telephone:  (206) 587-0430
Facsimile:  (206) 233-0644
Attention:  General Counsel
 
with a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Telephone:  (212) 735-3542
Facsimile:  (212) 735-2000
Attention:  Stephen F. Arcano, Esq.
 
(b)  if to Purchaser, to:
 
Schering Aktiengesellschaft
Müllerstrasse 178
13353 Berlin, Germany
Facsimile:  49-30-468-14086
Attention:  General Counsel
 
with copies to:
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

*
 
Confidential Treatment Requested.



68



--------------------------------------------------------------------------------

 
Schering Berlin Inc.
340 Changebridge Road
Montville, New Jersey 07045
Facsimile:  (973) 487-2712
Attention:  General Counsel
 
Cravath, Swaine and Moore
825 Eighth Avenue
New York, New York 10019
Telephone:  (212) 474-1000
Facsimile:  (212) 474-3700
Attention:  Peter S. Wilson, Esq.
 
SECTION 9.2  Descriptive Headings.
 
The descriptive headings herein are inserted for convenience only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.
 
SECTION 9.3  Counterparts.
 
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties hereto and delivered to the other party.
 
SECTION 9.4  Entire Agreement.
 
This Agreement, the Exhibits and Schedules hereto, the Seller Disclosure Letter,
the Related Instruments and the Confidentiality Agreement constitute the entire
agreement of the parties hereto, and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof.
 
SECTION 9.5  Fees and Expenses.
 
Except as set forth in this Agreement or in any Related Instrument, regardless
of whether or not the transactions contemplated by this Agreement are
consummated, each party shall bear its own fees and expenses incurred in
connection with this Agreement and the Related Instruments and the transactions
contemplated hereby and thereby.
 
SECTION 9.6  Governing Law.
 
This Agreement shall be governed by and construed in accordance with the Laws of
the State of New York, without regard to any applicable principles of conflicts
of law. Each of the parties hereto hereby irrevocably and unconditionally
consents to submit to the jurisdiction of the courts of the State of New York
and of the United States of America located in the Borough of Manhattan in New
York City, and any appellate court from any such court, for any litigation
arising out of or relating to this Agreement or any Related Instrument and the
transactions contemplated hereby or thereby (and agrees not to commence any
litigation relating



69



--------------------------------------------------------------------------------

thereto except in such courts). Each of the parties hereto hereby irrevocably
and unconditionally waives any objection to the laying of venue of any
litigation arising out of or relating to this Agreement or any Related
Instrument or the transactions contemplated hereby or thereby in the courts of
the State of New York or of the United States of America located in the Borough
of Manhattan in New York City and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such
litigation brought in any such court has been brought in an inconvenient forum.
The parties agree that a final judgment in any such litigation shall be
conclusive and may be enforced in other jurisdictions by suits on the judgment
or in any other manner provided by Law.
 
SECTION 9.7  WAIVER OF JURY TRIAL.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE RELATED INSTRUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
SECTION 9.8  Assignment.
 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be transferred, assigned or delegated by either of the parties hereto, in
whole or in part, without the prior written consent of the other party, and any
attempt to make any such transfer, assignment or delegation without such consent
shall be null and void; provided, however, that (i) without the consent of
Purchaser, Seller may (in whole or in part) transfer, assign and delegate its
rights, interests and obligations to one or more of its Affiliates (including,
for purposes of this clause (i), the term “Affiliates” shall include Amgen Inc.
and its Affiliates), (ii) without the consent of Seller, Purchaser may (in whole
or in part) transfer, assign and delegate its rights, interests and obligations
to any Affiliate of Purchaser, and (iii) without the consent of Seller,
Purchaser may transfer and assign its rights to indemnity, in whole or in part,
to any purchaser of all or substantially all of the Business; provided, further,
that no transfer, assignment or delegation shall limit, affect or discharge the
assignor’s obligations hereunder.
 
SECTION 9.9  Parties in Interest.
 
This Agreement shall be binding upon and inure solely to the benefit of each
party hereto and their respective successors and permitted assigns, and, except
as provided in Article VIII, nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any rights, interests,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.
 
SECTION 9.10  Interpretation.
 
In the event an ambiguity or a question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.



70



--------------------------------------------------------------------------------

 
SECTION 9.11  Severability.
 
In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the parties shall negotiate in good
faith with a view to the substitution therefor of a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid provision; provided, however, that the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by Law.
 
SECTION 9.12  Payments.
 
Unless otherwise provided herein, all payments required to be made pursuant to
this Agreement shall be made in U.S. dollars in the form of cash or by wire
transfer of immediately available funds to an account designated by the party
receiving such payment.
 
SECTION 9.13  Disclosure.
 
Any matter disclosed in any section of the Seller Disclosure Letter shall be
considered disclosed with respect to each other section of the Seller Disclosure
Letter and with respect to each of the representations and warranties contained
in Article III hereof, but only to the extent that the relevance of such matter
to a particular section of the Seller Disclosure Letter or a particular
representation or warranty is reasonably apparent; provided, however, that no
matter shall be considered disclosed with respect to Section 3.6(a) of the
Seller Disclosure Letter or the representations and warranties in Section 3.6(a)
unless specifically disclosed or cross-referenced in Section 3.6(a) of the
Seller Disclosure Letter. Disclosure of a matter in any section of the Seller
Disclosure Letter shall not be deemed to constitute a determination that such
matter is material (whether singularly or in the aggregate) solely by reason of
it being so disclosed therein.
 
SECTION 9.14  English Language Only.
 
This Agreement and the Related Instruments have been executed in the English
language only, which language shall be controlling in all respects, and all
versions hereof in any other language shall be for accommodation only and shall
not be binding upon the parties hereto. All communications to be made or given
pursuant to this Agreement and the Related Instruments shall be in the English
language.
 
SECTION 9.15  Process Agent; Service of Process.
 
Purchaser agrees that service of all writs, process and summonses in connection
with any action, suit or proceeding brought against it relating to this
Agreement or any of the Related Instruments may be made upon CT Corporation
presently located at 111 Eighth Avenue, New York, New York 10011 as its agent
for service of process (the “Process Agent”) and Purchaser hereby irrevocably
appoints the Process Agent as its agent for service of process in its name,
place and stead to accept such service and agrees that the failure of the
Process Agent to give any notice of any such service of process to Purchaser
shall not impair or affect the validity



71



--------------------------------------------------------------------------------

of such service or of any judgment based thereon. Purchaser agrees to maintain
at all times an agent aforesaid in the State of New York, and to give Seller
advance written notice of any change of such Process Agent. Nothing herein shall
in any way be deemed to limit the ability of Seller to serve any such writs,
process or summonses in other manner permitted by Law or to obtain jurisdiction
over Purchaser in such other jurisdictions, and in such manner, as may be
permitted by Law.



72



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first written above.
 
IMMUNEX CORPORATION
By:
 
/s/    EDWARD V. FRITZKY        

--------------------------------------------------------------------------------

   
Edward V. Fritzky
Chief Executive Officer

SCHERING AKTIENGESELLSCHAFT
By:
 
/s/    HUBERTUS ERLEN        

--------------------------------------------------------------------------------

   
Hubertus Erlen
Chairman of the Executive Board of Directors
By:
 
/s/    KLAUS POHLE        

--------------------------------------------------------------------------------

   
Klaus Pohle
Vice-Chairman of the Executive Board of Directors



73